 



Exhibit 10.3
GENERAL MOTORS CORPORATION
and
THE BANK OF NEW YORK,
Trustee
INDENTURE
Dated as of January 8, 2008
Debt Securities

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS*

              Page  
ARTICLE ONE. DEFINITIONS
    2  
Section 1.01. Definitions
    2  
Section 1.02. Notice to Securityholders
    7  
 
       
ARTICLE TWO. ISSUE, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES
    7  
Section 2.01. Amount Unlimited; Issuable in Series 
    8  
Section 2.02. Form of Trustee’s Certificate of Authentication
    10  
Section 2.03. Form, Execution, Authentication, Delivery and Dating of Securities
    10  
Section 2.04. Denominations; Record Date
    12  
Section 2.05. Exchange and Registration of Transfer of Securities
    13  
Section 2.06. Temporary Securities
    14  
Section 2.07. Mutilated, Destroyed, Lost or Stolen Securities
    15  
Section 2.08. Cancellation
    16  
Section 2.09. Computation of Interest
    16  
Section 2.10. Securities in Global Form
    17  
Section 2.11. Medium-Term Securities
    17  
Section 2.12. CUSIP Numbers
    18  
 
       
ARTICLE THREE. REDEMPTION OF SECURITIES
    18  
Section 3.01. Redemption of Securities; Applicability of Article
    18  
Section 3.02. Notice of Redemption; Selection of Securities
    18  
Section 3.03. Payment of Securities Called for Redemption
    20  
Section 3.04. Securities Redeemed in Part
    20  
 
       
ARTICLE FOUR. PARTICULAR COVENANTS OF THE CORPORATION
    21  
Section 4.01. Payment of Principal, Premium, Interest and Additional Amounts
    21  
Section 4.02. Offices for Notices and Payments, Etc.
    21  
Section 4.03. Provisions as to Paying Agent
    22  
Section 4.04. Luxembourg Publications
    23  
Section 4.05. Statement by Officer as to Compliance
    23  
Section 4.06. Limitation on Liens
    23  
Section 4.07. Limitation on Sale and Lease-Back
    24  
Section 4.08. Definitions Applicable to Sections 4.06 and 4.07
    25  
 
       
ARTICLE FIVE. SECURITYHOLDER LISTS AND REPORTS BY THE CORPORATION AND THE
TRUSTEE
    26  
Section 5.01. Securityholder Lists
    26  
Section 5.02. Preservation and Disclosure of Lists
    26  
Section 5.03. Reports by the Corporation
    27  
Section 5.04. Reports by the Trustee
    28  

 

*   The Table of Contents is not part of the Indenture

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE SIX. REMEDIES ON DEFAULT
    29  
Section 6.01. Events of Default
    29  
Section 6.02. Payment of Securities on Default; Suit Therefor
    31  
Section 6.03. Application of Moneys Collected by Trustee
    32  
Section 6.04. Proceedings by Securityholders
    33  
Section 6.05. Remedies Cumulative and Continuing
    34  
Section 6.06. Direction of Proceedings
    34  
Section 6.07. Notice of Defaults
    35  
Section 6.08. Undertaking to Pay Costs
    35  
 
       
ARTICLE SEVEN. CONCERNING THE TRUSTEE
    36  
Section 7.01. Duties and Responsibilities of Trustee
    36  
Section 7.02. Reliance on Documents, Opinions, etc
    37  
Section 7.03. No Responsibility for Recitals, etc
    38  
Section 7.04. Ownership of Securities or Coupons
    38  
Section 7.05. Moneys to be Held in Trust
    38  
Section 7.06. Compensation, Indemnification and Expenses of Trustee
    38  
Section 7.07. Officers’ Certificate as Evidence
    39  
Section 7.08. Conflicting Interest of Trustee
    39  
Section 7.09. Eligibility of Trustee
    39  
Section 7.10. Resignation or Removal of Trustee
    40  
Section 7.11. Acceptance by Successor Trustee
    41  
Section 7.12. Successor by Merger, etc
    42  
Section 7.13. Limitations on Rights of Trustee as Creditor
    42  
Section 7.14. Preferential Collection of Claims Against Corporation
    42  
Section 7.15. Appointment of Authenticating Agent
    42  
 
       
ARTICLE EIGHT. CONCERNING THE SECURITYHOLDERS
    44  
Section 8.01. Action by Securityholders
    44  
Section 8.02. Proof of Execution by Securityholders
    44  
Section 8.03. Who Are Deemed Absolute Owners
    45  
Section 8.04. Corporation-Owned Securities Disregarded
    45  
Section 8.05. Revocation of Consents; Future Securityholders Bound
    45  
Section 8.06. Securities in a Foreign Currency
    46  
 
       
ARTICLE NINE. SECURITYHOLDERS’ MEETINGS
    46  
Section 9.01. Purposes of Meetings
    46  
Section 9.02. Call of Meetings by Trustee
    47  
Section 9.03. Call of Meetings by Corporation or Securityholders
    47  
Section 9.04. Qualification for Voting
    48  
Section 9.05. Regulations
    48  
Section 9.06. Voting
    48  
 
       
ARTICLE TEN. SUPPLEMENTAL INDENTURES
    49  
Section 10.01. Supplemental Indentures without Consent of Securityholders
    49  
Section 10.02. Supplemental Indentures with Consent of Securityholders
    50  
Section 10.03. Compliance with Trust Indenture Act; Effect of Supplemental
Indentures
    51  
Section 10.04. Notation on Securities
    52  

ii

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE ELEVEN. CONSOLIDATION, MERGER, SALE OR CONVEYANCE
    52  
Section 11.01. Corporation May Consolidate, etc. on Certain Terms
    52  
Section 11.02. Successor Corporation Substituted
    52  
Section 11.03. Opinion of Counsel to be Given Trustee
    53    
ARTICLE TWELVE. SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS
    53  
Section 12.01. Discharge of Indenture
    53  
Section 12.02. Satisfaction, Discharge and Defeasance of Securities of any
Series
    54  
Section 12.03. Deposited Moneys to be Held in Trust by Trustee
    55  
Section 12.04. Paying Agent to Repay Moneys Held
    56  
Section 12.05. Return of Unclaimed Moneys
    56  
 
       
ARTICLE THIRTEEN. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND
DIRECTORS
    56  
Section 13.01. Indenture and Securities Solely Corporate Obligations
    56  
 
       
ARTICLE FOURTEEN. MISCELLANEOUS PROVISIONS
    57  
Section 14.01. Benefits of Indenture Restricted to Parties and Securityholders
    57  
Section 14.02. Provisions Binding on Corporation’s Successors
    57  
Section 14.03. Addresses for Notices, etc
    57  
Section 14.04. Evidence of Compliance with Conditions Precedent
    57  
Section 14.05. Legal Holidays
    57  
Section 14.06. Trust Indenture Act to Control
    58  
Section 14.07. Execution in Counterparts
    58  
Section 14.08. New York Contract
    58  
Section 14.09. Judgment Currency
    58  
Section 14.10. Severability of Provisions
    59  
Section 14.11. Effect of Headings and Table of Contents
    59  
Section 14.12. Benefits of Indenture
    59  
Section 14.13. Corporation Released From Indenture Requirements Under Certain
Circumstances
    59  
Section 14.14. Waiver of Jury Trial
    59  
Section 14.15. Force Majeure
    59  

iii

 



--------------------------------------------------------------------------------



 



     THIS INDENTURE, dated as of the 8th day of January, 2008 between GENERAL
MOTORS CORPORATION, a corporation duly organized and existing under the laws of
the State of Delaware (hereinafter sometimes called the “Corporation”), party of
the first part, and THE BANK OF NEW YORK, a banking corporation duly
incorporated and existing under the laws of the State of New York, as trustee
hereunder (hereinafter sometimes called the “Trustee,” which term shall include
any successor trustee appointed pursuant to Article Seven).
WITNESSETH:
     WHEREAS, the Corporation deems it necessary or appropriate to issue from
time to time for its lawful purposes securities (hereinafter called the
“Securities” or, in the singular, “Security”) evidencing its unsecured
indebtedness and has duly authorized the execution and delivery of this
Indenture to provide for the issuance of the Securities in one or more series,
unlimited as to principal amount, to bear such rates of interest, to mature at
such time or times and to have such other provisions as shall be fixed as
hereinafter provided; and
     WHEREAS, the Corporation represents that all acts and things necessary to
constitute these presents a valid and legally binding indenture and agreement
according to its terms, have been done and performed, and the execution of this
Indenture has in all respects been duly authorized by the Corporation, and the
Corporation, in the exercise of legal rights and power in it vested, is
executing this Indenture;
     NOW, THEREFORE:
     In order to declare the terms and conditions upon which the Securities are
authenticated, issued and received, and in consideration of the premises, of the
purchase and acceptance of the Securities by the Holders thereof and of the sum
of one U.S. Dollar to it duly paid by the Trustee at the execution of these
presents, the receipt whereof is hereby acknowledged, the Corporation covenants
and agrees with the Trustee, for the equal and proportionate benefit of the
respective Holders from time to time of the Securities, as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE ONE.
DEFINITIONS.
     SECTION 1.01. Definitions. The terms defined in this Section (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section. All other terms
used in this Indenture which are defined in the Trust Indenture Act of 1939 or
which are by reference therein defined in the Securities Act of 1933, as
amended, shall have the meanings (except as herein otherwise expressly provided
or unless the context otherwise clearly requires) assigned to such terms in said
Trust Indenture Act and in said Securities Act as in force at the date of this
Indenture as originally executed.
     The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole, including the Exhibits to this
instrument, and not to any particular article, Section or other subdivision.
Certain terms used wholly or principally within an Article of this Indenture may
be defined in that Article.
     When used with respect to any Security, the words “convert”, “converted”
and “conversion” are intended to refer to the right of the Holder or the
Corporation to convert or exchange such Security into or for securities or other
property in accordance with such terms, if any, as may hereafter be specified
for such Security as contemplated by Section 2.01, and these words are not
intended to refer to any right of the Holder or the Corporation to exchange such
Security for other Securities of the same series and like tenor pursuant to
Section 2.05, 2.06, 2.07, 3.04 or 10.04 or another similar provision of this
Indenture, unless the context otherwise requires; and references herein to the
terms of any Security that may be converted mean such terms as may be specified
for such Security as contemplated in Section 2.01.
     Additional Amounts:
     The term “Additional Amounts” shall mean any additional amounts which are
required by a Security or by or pursuant to a Board Resolution under
circumstances specified therein, to be paid by the Corporation in respect of
certain taxes, assessments or governmental charges imposed on certain Holders of
Securities and which are owing to such Holders of Securities.
     Authorized Newspaper:
     The term “Authorized Newspaper” shall mean a newspaper in an official
language of the country of publication of general circulation in the place in
connection with which the term is used. If it shall be impractical in the
opinion of the Trustee to make any publication of any notice required hereby in
an Authorized Newspaper, any publication or other notice in lieu thereof which
is made or given with the approval of the Trustee shall constitute a sufficient
publication of such notice.
     Board of Directors:
     The term “Board of Directors” shall mean the Board of Directors of the
Corporation or any committee established by the Board of Directors.

2



--------------------------------------------------------------------------------



 



     Board Resolution:
     The term “Board Resolution” shall mean a resolution certified by the
Secretary or Assistant Secretary of the Corporation to have been duly adopted by
the Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.
     Business Day:
     The term “Business Day” shall mean, with respect to any Security, a day
(other than a Saturday or Sunday) that in the city (or in any of the cities, if
more than one) in which amounts are payable as specified on the face of the form
of such Security, is neither a legal holiday nor a day on which banking
institutions are authorized or required by law, regulation or executive order to
close.
     Conversion Agent:
     The term “Conversion Agent” shall mean initially The Bank of New York and
subsequently, any other conversion agent appointed by the Corporation from time
to time in respect of the Securities.
     Corporate Trust Office:
     “Corporate Trust Office” means the principal office of the Trustee at which
at any time its corporate trust business shall be administered, which office at
the date hereof is located at 101 Barclay Street, Floor 8 West, New York, New
York 10286, Attention: Corporate Trust Administration, or such other address as
the Trustee may designate from time to time by notice to the Holders and the
Corporation, or the principal corporate trust office of any successor Trustee
(or such other address as such successor Trustee may designate from time to time
by notice to the Holders and the Corporation).
     Corporation:
     The term “Corporation” shall mean the person named as the “Corporation” in
the first paragraph of this instrument until a successor corporation shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “Corporation” shall mean such successor corporation.
     Corporation Order:
     The term “Corporation Order” and “Corporation Request” shall mean any
request, order or confirmation signed by a person designated pursuant to
Section 2.03 and delivered to the Trustee.
     Coupon:
     The term “Coupon” shall mean any interest coupon appertaining to a
Security.

3



--------------------------------------------------------------------------------



 



     Coupon Security:
     The term “Coupon Security” shall mean any Security authenticated and
delivered with one or more Coupons appertaining thereto.
     Depository:
     The term “Depository” shall mean, with respect to the Securities of any
series issuable or issued in whole or in part in the form of one or more Global
Securities, the Person designated as Depository by the Corporation pursuant to
Section 2.01 until a successor Depository shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Depository” shall mean
or include each Person who is then a Depository hereunder, and if at any time
there is more than one such Person, “Depository” as used with respect to the
Securities of any such series shall mean the Depository with respect to the
Securities of that series.
     Event of Default:
     The term “Event of Default” shall mean any event specified as such in
Section 6.01.
     Global Security:
     The term “Global Security” shall mean a Registered Security or an
Unregistered Security evidencing all or part of a series of Securities issued to
the Depository for such series in accordance with Section 2.03.
     Holder:
     The terms “Holder,” “Holder of Securities,” “Securityholder” or other
similar terms, shall mean (a) in the case of any Registered Security, the person
in whose name at the time such Security is registered on the registration books
kept for that purpose in accordance with the terms hereof, and (b) in the case
of any Unregistered Security, the bearer of such Security.
     Indenture:
     The term “Indenture” shall mean this instrument as originally executed or
as it may from time to time be supplemented or amended by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.
     Interest Payment Date:
     The term “Interest Payment Date” when used with respect to any Security,
means the stated maturity of an installment of interest on such Security.
     Issue Date:
     The term “Issue Date” shall mean, with respect to Securities of any
tranche, whether evidenced by a Registered Security or an Unregistered Security,
the date such Securities are authenticated pursuant to Section 2.03.

4



--------------------------------------------------------------------------------



 



     Maturity Date:
     The term “Maturity Date” when used with respect to any Security, shall mean
the stated maturity of the Security.
     Officers’ Certificate:
     The term “Officers’ Certificate” shall mean a certificate signed on behalf
of the Corporation (and without personal liability) by the Chairman of the Board
of Directors or any Vice Chairman of the Board of Directors or the President or
any Executive Vice President or any Group Vice President or any Vice President
or the Treasurer or any Assistant Treasurer and by the Secretary or any
Assistant Secretary of the Corporation.
     Opinion of Counsel:
     The term “Opinion of Counsel” shall mean an opinion in writing signed by
legal counsel, who may be an employee of or counsel to the Corporation.
     Original Issue Discount Securities:
     The term “Original Issue Discount Securities” shall mean any Securities
which are initially sold at a discount from the principal amount thereof and
which provide upon an Event of Default for declaration of an amount less than
the principal amount thereof to be due and payable upon acceleration thereof.
     Outstanding:
     The term “outstanding” when used with reference to Securities, shall,
subject to the provisions of Section 7.08 and Section 8.04, mean, as of any
particular time, all Securities authenticated and delivered by the Trustee under
this Indenture, except:
     (a) Securities theretofore cancelled by the Trustee or delivered to the
Trustee for cancellation;
     (b) Securities, or portions thereof, for the payment or redemption of which
moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Corporation) or shall have been
set aside and segregated in trust by the Corporation (if the Corporation shall
act as its own paying agent), provided, that if such Securities are to be
redeemed prior to the maturity thereof, notice of such redemption shall have
been given as in Article Three provided, or provisions satisfactory to the
Trustee shall have been made for giving such notice; and
     (c) Securities in lieu of and in substitution for which other Securities
shall have been authenticated and delivered pursuant to the terms of
Article Two, unless proof satisfactory to the Trustee is presented that any such
Securities are held by bona fide Holders in due course.

5



--------------------------------------------------------------------------------



 



     Paying Agent:
     The term “Paying Agent” shall mean initially The Bank of New York, and
subsequently, any other paying agent appointed by the Corporation from time to
time in respect of the Securities.
     Person:
     The term “person” shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust or
other entity, unincorporated organization or government or any agency or
political subdivision thereof.
     Place of Payment:
     The term “Place of Payment,” when used with respect to the Securities of
any series, means the place or places where the principal of (and premium, if
any) and interest, if any, (and Additional Amounts, if any) on the Securities of
that series are payable.
     Registered Security:
     The term “Registered Security” shall mean any Security registered on the
Security registration books of the Corporation.
     Regular Record Date:
     The term “Regular Record Date” for the interest payable on any Interest
Payment Date on the Securities of any series means the date specified for that
purpose as contemplated by Sections 2.01 and 2.04.
     Responsible Officer:
     The term “Responsible Officer” means, when used with respect to the
Trustee, any officer within the corporate trust department of the Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Trustee who
customarily performs functions similar to those performed by the Persons who at
the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of this Indenture.
     Securities:
     The term “Securities” has the meaning stated in the first recital of this
Indenture and more particularly means any Securities authenticated and delivered
under this Indenture.
     Security Register and Security Registrar:
     The term “Security Register” and “Security Registrar” shall have the
respective meanings specified in Section 2.05.

6



--------------------------------------------------------------------------------



 



     Trust Indenture Act of 1939:
     The term “Trust Indenture Act of 1939” shall mean the Trust Indenture Act
of 1939, as amended.
     United States:
     The term “United States” shall mean the United States of America (including
the States and the District of Columbia) and its possessions (including the
Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake
Island and the Northern Mariana Islands).
     Unregistered Security:
     The term “Unregistered Security” shall mean any Security other than a
Registered Security.
     U.S. Dollar:
     The term “U.S. Dollar” or “$” means a dollar or other equivalent unit in
such coin or currency of the United States of America as at the time shall be
legal tender for the payment of public and private debts.
     SECTION 1.02. Notice to Securityholders. Except as otherwise expressly
provided herein or in the provisions of any Security, where this Indenture
provides for notice to Holders of Securities of any event, such notice shall be
sufficiently given if in writing and mailed, first class, postage prepaid, to
each Holder at such Holder’s address as it appears in the Securities Register,
not later than the latest date, and not earlier than the earliest date
prescribed for such notice.
     Neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Holder of a Security shall affect the sufficiency of
such notice with respect to other Holders of Securities.
     In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders of Securities shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
ARTICLE TWO.
ISSUE, EXECUTION, REGISTRATION AND
EXCHANGE OF SECURITIES.

7



--------------------------------------------------------------------------------



 



     SECTION 2.01. Amount Unlimited; Issuable in Series. The aggregate principal
amount of Securities which may be authenticated and delivered under this
Indenture is unlimited.
     The Securities may be issued in one or more series. There shall be
established in or pursuant to a Board Resolution, and set forth in an Officers’
Certificate, or established in one or more indentures supplemental hereto, prior
to the issuance of Securities of any series:
     (1) the designation of the Securities of the series (which shall
distinguish the Securities of the series from all other Securities);
     (2) any limit upon the aggregate principal amount of the Securities of the
series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the series pursuant to
Section 2.05, 2.06, 2.07, 3.02 or 10.04);
     (3) the date or dates on which the principal of the Securities of the
series is payable, or the manner by which such date or dates shall be determined
or extended;
     (4) the rate or rates, which may be fixed or variable, at which the
Securities of the series shall bear interest, if any, and if the rate or rates
are variable, the manner of calculation thereof, the date or dates from which
such interest shall accrue, the Interest Payment Dates on which such interest
shall be payable and, in the case of Registered Securities, the Regular Record
Date for the determination of Holders of such Securities to whom interest is
payable on any Interest Payment Date;
     (5) the place or places (in addition to such place or places specified in
this Indenture) where the principal of (and premium, if any), interest, if any,
and Additional Amounts, if any, on Securities of the series shall be payable;
     (6) the right, if any, of the Corporation to redeem Securities, in whole or
in part, at its option and the period or periods within which, the price or
prices at which and the terms and conditions upon which Securities of the series
may be redeemed pursuant to any sinking fund or otherwise;
     (7) the obligation or the right, if any, of the Corporation to redeem,
purchase or repay Securities of the series pursuant to any mandatory redemption,
sinking fund or analogous provisions or at the option of a Holder thereof and
the period or periods within which, the price or prices at which and the terms
and conditions upon which Securities of the series shall be redeemed, purchased
or repaid, in whole or in part, pursuant to such obligation;
     (8) if other than U.S. Dollars, the currency or currencies, in which the
Securities of the series shall be denominated and in which payments of principal
of (and premium, if any), interest, if any, on and any other amounts, if any,
payable with respect to such Securities shall or may be payable; or in the
manner in which such currency, currencies or composite currencies will be
determined; and if the principal of (and premium, if any) and interest, if any,
on and any other amounts payable with respect to the Securities of such series
are to be payable, at the election of the Corporation or a Holder thereof, in a
currency

8



--------------------------------------------------------------------------------



 



or currencies, including composite currencies, other than that or those in which
the Securities are stated to be payable, the currency or currencies in which
payment of the principal of (and premium, if any) and interest, if any, on and
any other amounts payable with respect to the Securities of such series as to
which such election is made shall be payable, and the periods within which and
the terms and conditions upon which such election is to be made;
     (9) if the amount of principal of and interest on the Securities of the
series may be determined with reference to an index based on a currency or
currencies other than that in which the Securities of the series are
denominated, the manner in which such amounts shall be determined;
     (10) the denominations in which Securities of the series shall be issuable,
if other than U.S. $l,000 or integral multiples thereof with respect to
Registered Securities and denominations of U.S. $1,000 and U.S. $5,000 for
Unregistered Securities;
     (11) if other than the principal amount thereof, the portion of the
principal amount of Securities of the series which shall be payable upon
declaration of acceleration of the maturity thereof or which the Trustee shall
be entitled to claim pursuant to Section 6.02;
     (12) whether the Securities of the series will be issuable as Registered
Securities or Unregistered Securities (with or without Coupons), or both, any
restrictions applicable to the offer, sale or delivery of Unregistered
Securities and, if other than as provided for in Section 2.05, the terms upon
which Unregistered Securities of the series may be exchanged for Registered
Securities of such series and vice versa; and whether the Securities of the
series shall be issued in whole or in part in the form of one or more Global
Securities and, in such case, the Depository for such Global Security or
Securities and whether any Global Securities of the series are to be issuable
initially in temporary form and whether any Global Securities of the series are
to be issuable in definitive form with or without Coupons and, if so, whether
beneficial owners of interests in any such definitive Global Security may
exchange such interests for Securities of such series and of like tenor of any
authorized form and denomination and the circumstances under which and the place
or places where any such exchanges may occur, if other than in the manner
provided in Section 2.05;
     (13) whether and under what circumstances the Corporation will pay
Additional Amounts on the Securities of the series in respect of any tax,
assessment or governmental charge withheld or deducted and, if so, whether the
Corporation will have the option to redeem such Securities rather than pay such
Additional Amounts;
     (14) the provisions, if any, for the defeasance of the Securities of the
series;
     (15) if the Securities of such series are to be issuable in definitive form
(whether upon original issue or upon exchange of a temporary Security of such
series) only upon receipt of certain certificates or other documents or
satisfaction of other conditions, the form and terms of such certificates,
documents or conditions;
     (16) any trustees, depositaries, authenticating and paying agents, transfer
agents, registrars or any other agents with respect to the Security of such
series;

9



--------------------------------------------------------------------------------



 



     (17) the securities exchange or exchanges, if any, on which the Securities
will be listed;
     (18) the percentage of their principal amount at which the Securities are
issued, if less than 100%;
     (19) the terms, if any, on which Holders of Securities may convert or
exchange Securities of the series into any securities of any person;
     (20) if the Securities of the series are to be issued upon the exercise of
warrants, the time, manner and place for such Securities to be authenticated and
delivered; and
     (21) any other terms of the series (which terms shall not be inconsistent
with the provisions of this Indenture).
     All Securities of any one series shall be substantially identical except
(i) as to denomination, (ii) that Securities of any series may be issuable as
either Registered Securities or Unregistered Securities and (iii) as may
otherwise be provided in or pursuant to such Board Resolution and set forth in
such Officers’ Certificate or in any such indenture supplemental hereto. Not all
Securities of any one series need be issued at the same time, and, unless
otherwise provided, a series may be reopened for issuances of additional
Securities of such series.
     If any of the terms of the series are established by action taken pursuant
to a Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or any Assistant Secretary of the Corporation and
delivered to the Trustee at the same time as or prior to the delivery of the
Officers’ Certificate setting forth the terms of the series.
     SECTION 2.02. Form of Trustee’s Certificate of Authentication. The
Trustee’s certificate of authentication shall be in the following form:
[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]
     This is one of the Securities of the series designated therein referred to
in the within-mentioned Indenture.

                                  THE BANK OF NEW YORK,                 as
Trustee,                          
Dated:
 
 
      By:  
 
                Authorized Signatory    

     SECTION 2.03. Form, Execution, Authentication, Delivery and Dating of
Securities. The Securities of each series and the Coupons, if any, to be
attached thereto, shall be in the forms approved from time to time by or
pursuant to a Board Resolution, or established in one or more indentures
supplemental hereto, and may have such letters, numbers or other marks of
identification or designation and such legends or endorsements printed,
lithographed or engraved thereon as the Corporation may deem appropriate and as
are not inconsistent with the provisions

10



--------------------------------------------------------------------------------



 



of this Indenture, or as may be required to comply with any law or with any rule
or regulation made pursuant thereto or with any rule or regulation of any
securities exchange on which the Securities may be listed, or to conform to
usage.
     Each Security and Coupon, if any, shall be executed on behalf of the
Corporation by its Chairman of the Board of Directors or any Vice Chairman of
the Board of Directors or the President or any Executive Vice President or any
Group Vice President or any Vice President or the Treasurer or any Assistant
Treasurer and by the Secretary or any Assistant Secretary, under its Corporate
seal. Such signatures may be the manual or facsimile signatures of the present
or any future such officers. The seal of the Corporation may be in the form of a
facsimile thereof and may be impressed, affixed, imprinted or otherwise
reproduced on the Securities.
     Each Security and Coupon bearing the manual or facsimile signatures of
individuals who were at any time the proper officers of the Corporation shall
bind the Corporation, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Security, or the Security to which such Coupon appertains. At any time and from
time to time after the execution and delivery of this Indenture, the Corporation
may deliver Securities of any series executed by the Corporation and, in the
case of Coupon Securities, having attached thereto appropriate Coupons, to the
Trustee for authentication, together with a Corporation Order for the
authentication and delivery of such Securities, and the Trustee in accordance
with such Corporation Order shall authenticate and deliver such Securities. If
the form or terms of the Securities or Coupons of the series have been
established in or pursuant to one or more Board Resolutions as permitted by this
Section and Section 2.01, in authenticating such Securities, and accepting the
additional responsibilities under this Indenture in relation to such Securities,
the Trustee shall be provided with, and (subject to Section 7.01) shall be fully
protected in relying upon, an Opinion of Counsel stating:
     (a) if the form of such Securities or Coupons has been established by or
pursuant to Board Resolution as permitted by Section 2.01, that such form has
been established in conformity with the provisions of this Indenture;
     (b) if the terms of such Securities have been established by or pursuant to
Board Resolution as permitted by Section 2.01, that such terms have been
established in conformity with the provisions of this Indenture; and
     (c) that each such Security and Coupon, when authenticated and delivered by
the Trustee and issued by the Corporation in the manner and subject to any
conditions specified in such Opinion of Counsel, will constitute valid and
legally binding obligations of the Corporation, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general applicability relating to
or affecting the enforcement of creditors’ rights and to general equity
principles, whether applied in a proceeding at law or in equity. If such form or
terms has been so established, the Trustee shall not be required to authenticate
such Securities if the issue of such Securities pursuant to this Indenture will
affect the Trustee’s own rights, duties or immunities under the Securities and
the Indenture or otherwise in a manner which is not reasonably acceptable to the
Trustee.
     Every Security shall be dated the date of its authentication.

11



--------------------------------------------------------------------------------



 



     No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Security
has been duly authenticated and delivered hereunder and is entitled to the
benefits of this Indenture. Notwithstanding the foregoing, if any Security shall
have been duly authenticated and delivered hereunder but never issued and sold
by the Corporation, and the Corporation shall deliver such Security to the
Trustee for cancellation as provided in Section 2.08 together with a written
statement (which need not comply with Section 14.04 and need not be accompanied
by an Opinion of Counsel) stating that such Security has never been issued and
sold by the Corporation, for all purposes of this Indenture such Security shall
be deemed never to have been authenticated and delivered hereunder and shall
never be entitled to the benefits of this Indenture.
     If the Corporation shall establish pursuant to Section 2.01 that the
Securities of a series are to be issued in whole or in part in the form of one
or more Global Securities, then the Corporation shall execute and the Trustee
shall in accordance with this Section and the Corporation Order with respect to
such series authenticate and deliver the Global Security or Securities that
(i) shall represent and shall be denominated in an aggregate amount equal to the
aggregate principal amount of outstanding Securities of such series to be
represented by the Global Security or Securities, (ii) shall be registered, if
in registered form, in the name of the Depository for such Global Security or
Securities or the nominee of such Depository, and (iii) shall be delivered by
the Trustee to such Depository or pursuant to such Depository’s instructions.
     Each Depository designated pursuant to Section 2.01 for a Global Security
in registered form must, at the time of its designation and at all times while
it serves as Depository, be a clearing agency registered under the Securities
Exchange Act of 1934 and any other applicable statute or regulation.
     SECTION 2.04. Denominations; Record Date. The Securities shall be issuable
as Registered Securities or Unregistered Securities in such denominations as may
be specified as contemplated in Section 2.01. In the absence of any such
specification with respect to any series, such Securities shall be issuable in
the denominations contemplated by Section 2.01.
     The term “record date” as used with respect to an Interest Payment Date
(except a date for payment of defaulted interest) shall mean such day or days as
shall be specified in the terms of the Registered Securities of any particular
series as contemplated by Section 2.01; provided, however, that in the absence
of any such provisions with respect to any series, such term shall mean (1) the
last day of the calendar month next preceding such Interest Payment Date if such
Interest Payment Date is the fifteenth day of a calendar month; or (2) the
fifteenth day of a calendar month next preceding such Interest Payment Date if
such Interest Payment Date is the first day of the calendar month.
     The person in whose name any Registered Security is registered at the close
of business on the Regular Record Date with respect to an Interest Payment Date
shall be entitled to receive the interest payable and Additional Amounts, if
any, payable on such Interest Payment Date

12



--------------------------------------------------------------------------------



 



notwithstanding the cancellation of such Registered Security upon any transfer
or exchange thereof subsequent to such Regular Record Date and prior to such
Interest Payment Date; provided, however, that if and to the extent the
Corporation shall default in the payment of the interest and Additional Amounts,
if any, due on such Interest Payment Date, such defaulted interest and
Additional Amounts, if any, shall be paid to the persons in whose names
outstanding Registered Securities are registered on a subsequent record date
established by notice given by mail by or on behalf of the Corporation to the
Holders of Securities of the series in default not less than fifteen days
preceding such subsequent record date, such record date to be not less than five
days preceding the date of payment of such defaulted interest.
     SECTION 2.05. Exchange and Registration of Transfer of Securities.
Registered Securities of any series may be exchanged for a like aggregate
principal amount of Registered Securities of other authorized denominations of
such series. Registered Securities to be exchanged shall be surrendered at the
office or agency to be designated and maintained by the Corporation for such
purpose in the Borough of Manhattan, The City of New York, in accordance with
the provisions of Section 4.02, and the Corporation shall execute and register
and the Trustee shall authenticate and deliver in exchange therefor the
Registered Security or Registered Securities which the Holder making the
exchange shall be entitled to receive.
     If the Securities of any series are issued in both registered and
unregistered form, except as otherwise specified pursuant to Section 2.01, at
the option of the Holder thereof, Unregistered Securities of any series may be
exchanged for Registered Securities of such series of any authorized
denominations and of a like aggregate principal amount, upon surrender of such
Unregistered Securities to be exchanged at the agency of the Corporation that
shall be maintained for such purpose in accordance with Section 4.02, with, in
the case of Unregistered Securities that are Coupon Securities, all unmatured
Coupons and all matured Coupons in default thereto appertaining. At the option
of the Holder thereof, if Unregistered Securities of any series are issued in
more than one authorized denomination, except as otherwise specified pursuant to
Section 2.01, such Unregistered Securities may be exchanged for Unregistered
Securities of such series of other authorized denominations and of a like
aggregate principal amount, upon surrender of such Unregistered Securities to be
exchanged at the agency of the Corporation that shall be maintained for such
purpose in accordance with Section 4.02 or as specified pursuant to
Section 2.01, with, in the case of Unregistered Securities that are Coupon
Securities, all unmatured Coupons and all matured Coupons in default thereto
appertaining. Unless otherwise specified pursuant to Section 2.01, Registered
Securities of any series may not be exchanged for Unregistered Securities of
such series. Whenever any Securities are so surrendered for exchange, the
Corporation shall execute, and the Trustee shall authenticate and deliver, the
Securities which the Holder making the exchange is entitled to receive.
     The Corporation (or its designated agent (the “Security Registrar”)) shall
keep, at such office or agency, a Security Register (the “Security Register”) in
which, subject to such reasonable regulations as it may prescribe, the
Corporation shall register Securities and shall register the transfer of
Registered Securities as in this Article Two provided. The Security Register
shall be in written form or in any other form capable of being converted into
written form within a reasonable time. At all reasonable times the Security
Register shall be open for inspection by the Trustee. Upon due presentment for
registration of transfer of any Registered Security of a particular series at
such office or agency, the Corporation shall execute and the

13



--------------------------------------------------------------------------------



 



Corporation or the Security Registrar shall register and the Trustee shall
authenticate and deliver in the name of the transferee or transferees a new
Registered Security or Registered Securities of such series for an equal
aggregate principal amount.
     Unregistered Securities (except for any temporary bearer Securities) and
Coupons shall be transferable by delivery.
     All Securities presented for registration of transfer or for exchange,
redemption or payment, as the case may be, shall (if so required by the
Corporation or the Trustee) be duly endorsed by, or be accompanied by a written
instrument or instruments of transfer in form satisfactory to the Corporation
and the Trustee duly executed by, the Holder or his attorney duly authorized in
writing.
     No service charge shall be made for any exchange or registration of
transfer of Registered Securities, but the Corporation may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection therewith.
     The Corporation shall not be required to exchange or register a transfer of
(a) any Registered Securities of any series for a period of fifteen days next
preceding any selection of such Registered Securities of such series to be
redeemed, or (b) any Security of any such series selected for redemption except
in the case of any such series to be redeemed in part, the portion thereof not
to be so redeemed.
     Notwithstanding anything herein or in the terms of any series of Securities
to the contrary, neither the Corporation nor the Trustee (which shall rely on an
Officers’ Certificate and an Opinion of Counsel) shall be required to exchange
any Unregistered Security for a Registered Security if such exchange would
result in adverse Federal income tax consequences to the Corporation (including
the inability of the Corporation to deduct from its income, as computed for
Federal income tax purposes, the interest payable on any Securities) under then
applicable United States Federal income tax laws.
     SECTION 2.06. Temporary Securities. Pending the preparation of definitive
Securities of any series, the Corporation may execute and upon receipt of a
Corporation Order the Trustee shall authenticate and deliver temporary
Securities of such series (printed or lithographed). Temporary Securities of any
series shall be issuable in any authorized denominations, and in the form
approved from time to time by or pursuant to a Board Resolution but with such
omissions, insertions and variations as may be appropriate for temporary
Securities, all as may be determined by the Corporation. Every temporary
Security shall be executed by the Corporation and be authenticated by the
Trustee upon the same conditions and in substantially the same manner, and with
like effect, as the definitive Securities. Without unnecessary delay the
Corporation shall execute and shall furnish definitive Securities of such series
and thereupon any or all temporary Registered Securities of such series may be
surrendered in exchange therefor without charge at the office or agency to be
designated and maintained by the Corporation for such purpose in the Borough of
Manhattan, The City of New York, in accordance with the provisions of
Section 4.02 and in the case of Unregistered Securities at any agency maintained
by the Corporation for such purpose as specified pursuant to Section 2.01, and
the Trustee shall authenticate and deliver in exchange for such temporary
Securities an equal aggregate principal

14



--------------------------------------------------------------------------------



 



amount of definitive Securities of the same series of authorized denominations
and in the case of such Securities that are Coupon Securities, having attached
thereto the appropriate Coupons. Until so exchanged the temporary Securities of
any series shall be entitled to the same benefits under this Indenture as
definitive Securities of such series. The provisions of this Section 2.06 are
subject to any restrictions or limitations on the issue and delivery of
temporary Unregistered Securities of any series that may be established pursuant
to Section 2.01 (including any provision that Unregistered Securities of such
series initially be issued in the form of a single global Unregistered Security
to be delivered to a depositary or agency of the Corporation located outside the
United States and the procedures pursuant to which definitive Unregistered
Securities of such series would be issued in exchange for such temporary global
Unregistered Security).
     SECTION 2.07. Mutilated, Destroyed, Lost or Stolen Securities. In case any
temporary or definitive Security of any series or, in the case of a Coupon
Security, any Coupon appertaining thereto, shall become mutilated or be
destroyed, lost or stolen, the Corporation in the case of a mutilated Security
or Coupon shall, and in the case of a lost, stolen or destroyed Security or
Coupon may, in its discretion, execute, and upon receipt of a Corporation Order
the Trustee shall authenticate and deliver, a new Security of the same series as
the mutilated, destroyed, lost or stolen Security or, in the case of a Coupon
Security, a new Coupon Security of the same series as the mutilated, destroyed,
lost or stolen Coupon Security or, in the case of a Coupon, a new Coupon
Security of the same series as the Coupon Security to which such mutilated,
destroyed, lost or stolen Coupon appertains, bearing a number not
contemporaneously outstanding, in exchange and substitution for the mutilated
Security, or in lieu of and in substitution for the Security so destroyed, lost
or stolen or in exchange for the Coupon Security to which such mutilated,
destroyed, lost or stolen Coupon appertains, with all appurtenant Coupons not
destroyed, lost or stolen. In every case the applicant for a substituted
Security or Coupon shall furnish to the Corporation and to the Trustee such
security or indemnity as may be required by them to save each of them harmless,
and, in every case of destruction, loss or theft, the applicant shall also
furnish to the Corporation and to the Trustee evidence to their satisfaction of
the destruction, loss or theft of such Security or Coupon, as the case may be,
and of the ownership thereof. The Trustee may authenticate any such substituted
Security and deliver the same upon the written request or authorization of any
officer of the Corporation. Upon the issuance of any substituted Security or
Coupon, the Corporation may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith and in addition a further sum not exceeding
ten dollars for each Security so issued in substitution. In case any Security or
Coupon which has matured or is about to mature shall become mutilated or be
destroyed, lost or stolen, the Corporation may, instead of issuing a substituted
Security, pay or authorize the payment of the same (without surrender thereof
except in the case of a mutilated Security or Coupon) if the applicant for such
payment shall furnish the Corporation and the Trustee with such security or
indemnity as they may require to save them harmless and, in case of destruction,
loss or theft, evidence to the satisfaction of the Corporation and the Trustee
of the destruction, loss or theft of such Security or Coupon and of the
ownership thereof.
     Every substituted Security with, in the case of any such Security that is a
Coupon Security, its Coupons, issued pursuant to the provisions of this
Section by virtue of the fact that any Security or Coupon is destroyed, lost or
stolen shall, with respect to such Security or Coupon, constitute an additional
contractual obligation of the Corporation, whether or not the

15



--------------------------------------------------------------------------------



 



destroyed, lost or stolen Security or Coupon shall be found at any time, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities, and the Coupons appertaining
thereto, duly issued hereunder.
     All Securities and any Coupons appertaining thereto shall be held and owned
upon the express condition that the foregoing provisions are exclusive with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities and Coupons appertaining thereto and shall, to the extent permitted
by law, preclude any and all other rights or remedies, notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
replacement or payment of negotiable instruments or other securities without
their surrender.
     SECTION 2.08. Cancellation. All Securities surrendered for payment,
redemption, exchange or registration of transfer, and all Coupons surrendered
for payment as the case may be, shall, if surrendered to the Corporation or any
agent of the Corporation or of the Trustee, be delivered to the Trustee and
promptly cancelled by it or, if surrendered to the Trustee, be cancelled by it,
and no Securities or Coupons shall be issued in lieu thereof except as expressly
permitted by any of the provisions of this Indenture. The Trustee shall dispose
of cancelled Securities and Coupons in its customary manner and deliver a
certificate of destruction to the Corporation upon its request therefor.
     SECTION 2.09. Computation of Interest. Except as otherwise specified as
contemplated by Section 2.01 for Securities of any series, interest on the
Securities of each series shall be computed on the basis of a 360-day year of
twelve 30-day months and interest on the Securities of each series for any
partial period shall be computed on the basis of a 360-day year of twelve 30-day
months and the number of days elapsed in any partial month.
     The amount of interest (or amounts deemed to be interest under applicable
law) payable or paid on any Security shall be limited to an amount which shall
not exceed the maximum nonusurious rate of interest allowed by the applicable
laws of the State of New York, or any applicable law of the United States
permitting a higher maximum nonusurious rate that preempts such applicable New
York law, which could lawfully be contracted for, taken, reserved, charged or
received (the “Maximum Interest Rate”). If, as a result of any circumstances
whatsoever, the Corporation or any other Person is deemed to have paid interest
(or amounts deemed to be interest under applicable law) or any Holder of a
Security is deemed to have contracted for, taken, reserved, charged or received
interest (or amounts deemed to be interest under applicable law), in excess of
the Maximum Interest Rate, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of validity, and if under any such circumstance,
the Trustee, acting on behalf of the Holders, or any Holder shall ever receive
interest or anything that might be deemed interest under applicable law that
would exceed the Maximum Interest Rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing on the
applicable Security or Securities and not to the payment of interest, or if such
excessive interest exceeds the unpaid principal balance of any such Security or
Securities, such excess shall be refunded to the Corporation; provided that the
Corporation and not the Trustee shall be responsible for collecting any such
refund from the Holders. In addition, for purposes of determining whether
payments in respect of any Security are usurious, all sums paid or agreed to be
paid with respect to such Security for the use, forbearance or detention of
money shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such Security.

16



--------------------------------------------------------------------------------



 



     SECTION 2.10. Securities in Global Form. If Securities of a series are
issuable in global form, as specified by Section 2.01, then, notwithstanding
clause (9) of Section 2.01 and the provisions of Section 2.04, such Security
shall represent such of the outstanding Securities of such series as shall be
specified therein and may provide that it shall represent the aggregate amount
of outstanding Securities from time to time endorsed thereon and that the
aggregate amount of outstanding Securities represented thereby may from time to
time be reduced to reflect exchanges. Any endorsement of a Security in global
form to reflect the amount, or any increase or decrease in the amount, of
outstanding Securities represented thereby shall be made by the Trustee in such
manner and upon instructions given by such Person or Persons as shall be
specified therein or in the Corporation Order to be delivered to the Trustee
pursuant to Section 2.03 or Section 2.06. Subject to the provisions of
Section 2.03 and, if applicable, Section 2.06, the Trustee shall deliver and
redeliver any Security in definitive global bearer form in the manner and upon
written instructions given by the Person or Persons specified therein or in the
applicable Corporation Order. If a Corporation Order pursuant to Section 2.03 or
2.06 has been, or simultaneously is, delivered, any instructions by the
Corporation with respect to endorsement or delivery or redelivery of a Security
in global form shall be in writing but need not comply with Section 14.04 and
need not be accompanied by an Opinion of Counsel. The beneficial owner of a
Security represented by a definitive Global Security in bearer form may, upon no
less than 30 days written notice to the Trustee, given by the beneficial owner
through a Depository, exchange its interest in such definitive Global Security
for a definitive bearer Security or Securities, or a definitive Registered
Security or Securities, of any authorized denomination, subject to the rules and
regulations of such Depository and its members. No individual definitive bearer
Security will be delivered in or to the United States.
     The provisions of the last sentence of the third to the last paragraph of
Section 2.03 shall apply to any Security represented by a Security in global
form if such Security was never issued and sold by the Corporation and the
Corporation delivers to the Trustee the Security in global form together with
written instructions (which need not comply with Section 14.04 and need not be
accompanied by an Opinion of Counsel) with regard to the reduction in the
principal amount of Securities represented thereby, together with the written
statement contemplated by the last sentence of the third to the last paragraph
of Section 2.03.
     Unless otherwise specified as contemplated by Section 2.01, payment of
principal of and any premium and any interest on any Security in definitive
global form shall be made to the Person or Persons specified therein.
     SECTION 2.11. Medium-Term Securities. Notwithstanding any contrary
provision herein, if all Securities of a series are not to be originally issued
at one time, it shall not be necessary to deliver the Corporation Order,
Officers’ Certificate, supplemental indenture or Opinion of Counsel otherwise
required pursuant to Sections 14.04, 2.01 2.03 and 2.06 at or prior to the time
of authentication of each Security of such series if such documents are
delivered at or prior to the authentication upon original issuance of the first
Security of such series to be issued.

17



--------------------------------------------------------------------------------



 



     An Officers’ Certificate or supplemental indenture, delivered pursuant to
this Section 2.11 in the circumstances set forth in the preceding paragraph may
provide that Securities which are the subject thereof will be authenticated and
delivered by the Trustee on original issue from time to time upon the written
order of persons designated in such Officers’ Certificate or supplemental
indenture and that such persons are authorized to determine, consistent with
such Officers’ Certificate or any applicable supplemental indenture such terms
and conditions of said Securities as are specified in such Officers’ Certificate
or supplemental indenture, provided that the foregoing procedure is acceptable
to the Trustee.
     SECTION 2.12. CUSIP Numbers. The Corporation in issuing the Securities may
use “CUSIP” numbers (if then generally in use), and, if so, the Trustee shall
use “CUSIP” numbers in notices of redemption as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Corporation
will promptly notify the Trustee of any change in the “CUSIP” numbers.
ARTICLE THREE.
REDEMPTION OF SECURITIES
     SECTION 3.01. Redemption of Securities; Applicability of Article.
Redemption of Securities of any series as permitted or required by the terms
thereof shall be made in accordance with such terms and this Article; provided,
however, that if any provision of any series of Securities shall conflict with
any provision of this Article, the provision of such series of Securities shall
govern.
     The notice date for a redemption of Securities shall mean the date on which
notice of such redemption is given in accordance with the provisions of
Section 3.02 hereof.
     SECTION 3.02. Notice of Redemption; Selection of Securities. The election
of the Corporation to redeem any Securities shall be evidenced by an Officers’
Certificate. In case the Corporation shall desire to exercise the right to
redeem all, or, as the case may be, any part of a series of Securities pursuant
to the terms and provisions applicable to such series, it shall fix a date for
redemption and shall mail a notice of such redemption at least thirty and not
more than sixty days prior to the date fixed for redemption (unless a different
maximum or minimum number of days is specified in the Securities of such series)
to the Holders of the Securities of such series which are Registered Securities
to be redeemed as a whole or in part at their last addresses as the same appear
on the Security Register, provided that if the Trustee is asked to give the
notice it shall be given at least 15 days prior notice to the giving of the
notice of redemption. Such mailing shall be by prepaid first class mail. Any
notice which is mailed in the manner herein provided shall be conclusively
presumed to have been duly given, whether or not the Holder shall have received
such notice. In any case, failure to give notice by mail, or any defect in the
notice to the Holder of any Security of a series designated for redemption as a
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Security of such series.

18



--------------------------------------------------------------------------------



 



     Notice of redemption to the Holders of Unregistered Securities to be
redeemed as a whole or in part, who have filed their names and addresses with
the Trustee as described in Section 313(c) of the Trust Indenture Act of 1939,
shall be given by mailing notice of such redemption, by first class mail,
postage prepaid, at least thirty days and not more than sixty days prior to the
date fixed for redemption, to such Holders at such addresses as were so
furnished to the Trustee (and, in the case of any such notice given by the
Corporation, the Trustee shall make such information available to the
Corporation for such purpose). Notice of redemption to any other Holder of an
Unregistered Security of such series shall be published in an Authorized
Newspaper in the Borough of Manhattan, The City of New York and in an Authorized
Newspaper in London (and, if required by Section 4.04, in an Authorized
Newspaper in Luxembourg), in each case, once in each of two successive calendar
weeks, the first publication to be not less than thirty nor more than sixty days
prior to the date fixed for redemption. Any notice which is mailed in the manner
herein provided shall be conclusively presumed to have been duly given, whether
or not the Holder shall have received such notice. In any case, failure to give
notice by mail, or any defect in the notice to the Holder of any Security of a
series designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any other Security of such
series.
     Each such notice of redemption shall specify the provisions of such
Securities under which such redemption is made, that the conditions precedent,
if any, to such redemption have occurred, shall describe the same and the date
fixed for redemption, the redemption price at which such Securities are to be
redeemed, the Place of Payment, that payment will be made upon presentation and
surrender of such Securities and, in the case of Coupon Securities, of all
Coupons appertaining thereto maturing after the date fixed for redemption, that
interest and Additional Amounts, if any, accrued to the date fixed for
redemption will be paid as specified in said notice, and that on and after said
date interest, if any, thereon or on the portions thereof to be redeemed will
cease to accrue. If less than all of the Securities of a series are to be
redeemed, any notice of redemption published in an Authorized Newspaper shall
specify the numbers of the Securities to be redeemed and, if applicable, the
CUSIP numbers thereof. In case any Security is to be redeemed in part only, the
notice of redemption shall state the portion of the principal amount thereof to
be redeemed and shall state that upon surrender of such Security, a new Security
or Securities in principal amount equal to the unredeemed portion thereof will
be issued of the same series. In case any Security is convertible, the notice of
redemption shall state the terms of conversion, the date on which the right to
convert the Security to be redeemed will terminate and the place or places where
such Security may be surrendered for conversion.
     At least one Business Day prior to the redemption date specified in the
notice of redemption given for Unregistered Securities as provided in this
Section and on or prior to the redemption date specified in the notice of
redemption given for all Securities other than Unregistered Securities, the
Corporation will deposit in trust with the Trustee or with one or more paying
agents an amount of money sufficient to redeem on the redemption date all the
Securities or portions of Securities so called for redemption, other than any
Securities called for redemption on the redemption date which have been
converted prior to the date of such deposit, at the appropriate redemption
price, together with interest, if any, and Additional Amounts, if any, accrued
to the date fixed for redemption.

19



--------------------------------------------------------------------------------



 



     If less than all of the Securities of a series are to be redeemed, the
Trustee shall select, pro rata or by lot or in such other manner as it shall
deem reasonable and fair, the numbers of the Securities to be redeemed in whole
or in part.
     Unless otherwise specified as contemplated by Section 2.01, if any Security
selected for partial redemption is converted in part before termination of the
conversion right with respect to the portion of the Security so selected, the
converted portion of such Security shall be deemed (so far as may be) to be the
portion selected for redemption. Securities which have been converted during a
selection of Securities to be redeemed shall be treated by the Trustee as
outstanding for the purpose of such selection.
     If any Security called for redemption is converted, any money deposited
with the Trustee or with any paying agent or so segregated and held in trust for
the redemption of such Security shall (subject to any right of the Holder of
such Security or any predecessor Security to receive interest as provided in the
last paragraph of Section 4.01 or in the terms of such Security) be paid to the
Corporation upon its request or, if then held by the Corporation, shall be
discharged from such trust.
     SECTION 3.03. Payment of Securities Called for Redemption. If notice of
redemption has been given as above provided, the Securities or portions of
Securities with respect to which such notice has been given shall become due and
payable on the date and at the Place of Payment stated in such notice at the
applicable redemption price, together with interest, if any (and Additional
Amounts, if any), accrued to the date fixed for redemption, and on and after
said date (unless the Corporation shall default in the payment of such
Securities at the redemption price, together with interest, if any, and
Additional Amounts, if any, accrued to said date) interest on the Securities or
portions of Securities so called for redemption shall cease to accrue. On
presentation and surrender of such Securities subject to redemption at said
Place of Payment in said notice specified, the said Securities or the specified
portions thereof shall be paid and redeemed by the Corporation at the applicable
redemption price, together with interest, if any, and Additional Amounts, if
any, accrued thereon to the date fixed for redemption. Interest, if any (and
Additional Amounts, if any), maturing on or prior to the date fixed for
redemption shall continue to be payable (but without interest thereon unless the
Corporation shall default in payment thereof) in the case of Coupon Securities
to the bearers of the Coupons for such interest upon surrender thereof, and in
the case of Registered Securities to the Holders thereof registered as such on
the Security Register on the relevant record date subject to the terms and
provisions of Section 2.04. At the option of the Corporation payment may be made
by check to (or to the order of) the Holders of the Securities or other persons
entitled thereto against presentation and surrender of such Securities.
     If any Coupon Security surrendered for redemption shall not be accompanied
by all appurtenant Coupons maturing after the date fixed for redemption, the
surrender of such missing Coupon or Coupons may be waived by the Corporation and
the Trustee, if there be furnished to each of them such security or indemnity as
they may require to save each of them harmless.
     SECTION 3.04. Securities Redeemed in Part. Upon presentation of any
Security redeemed in part only, the Corporation shall execute and the Trustee
shall authenticate and deliver to the Holder thereof, at the expense of the
Corporation, a new Security or Securities, of authorized denominations, in
aggregate principal amount equal to the unredeemed portion of the Security so
presented of the same series.

20



--------------------------------------------------------------------------------



 



ARTICLE FOUR.
PARTICULAR COVENANTS OF THE CORPORATION
     SECTION 4.01. Payment of Principal, Premium, Interest and Additional
Amounts. The Corporation will duly and punctually pay or cause to be paid the
principal of (and premium, if any), interest, if any, and Additional Amounts, if
any, on each of the Securities at the place, at the respective times and in the
manner provided in the terms of the Securities and in this Indenture. The
interest on Coupon Securities (together with any Additional Amounts) shall be
payable only upon presentation and surrender of the several Coupons for such
interest installments as are evidenced thereby as they severally mature. The
interest, if any, on any temporary bearer Securities (together with any
Additional Amounts) shall be paid, as to the installments of interest evidenced
by Coupons attached thereto, if any, only upon presentation and surrender
thereof, and, as to the other installments of interest, if any, only upon
presentation of such Securities for notation thereon of the payment of such
interest. The interest on Registered Securities (together with any Additional
Amounts) shall be payable only to the Holders thereof and at the option of the
Corporation may be paid by (i) mailing checks for such interest payable to or
upon the order of such Holders at their last addresses as they appear on the
Security Register for such Securities or (ii) wire transfer of immediately
available funds, but only if the Trustee has received wire transfer instructions
in writing on or before the date and time such moneys are to be paid to the
Holders of the Securities in accordance with the terms thereof.
     SECTION 4.02. Offices for Notices and Payments, Etc.. As long as any of the
Securities of a series remain outstanding, the Corporation will designate and
maintain, in the Borough of Manhattan, The City of New York, an office or agency
where the Registered Securities of such series may be presented for registration
of transfer or exchange or for conversion as in this Indenture provided, an
office or agency where notices and demands to or upon the Corporation in respect
of the Securities of such series or of this Indenture may be served, and an
office or agency where the Securities of such series may be presented for
payment. The Corporation will give to the Trustee notice of the location of each
such office or agency and of any change in the location thereof. In case the
Corporation shall fail to maintain any such office or agency in the Borough of
Manhattan, The City of New York, or shall fail to give such notice of the
location or of any change in the location thereof, presentations may be made and
notices and demands may be served at the corporate trust office of the Trustee
in the Borough of Manhattan, The City of New York, and the Corporation hereby
appoints the Trustee as its agent to receive all such presentations, notices and
demands.
     If Unregistered Securities of any series are outstanding, the Corporation
will maintain or cause the Trustee to maintain one or more agencies in a city or
cities located outside the United States (including any city in which such an
agency is required to be maintained under the rules of any stock exchange on
which the Securities of such series are listed) where such Unregistered
Securities, and Coupons, if any, appertaining thereto may be presented for
payment. No payment on any Unregistered Security or Coupon will be made upon
presentation of such Unregistered Security or Coupon at an agency of the
Corporation within the United States nor will any payment be made by transfer to
an account in, or by mail to an address in, the United

21



--------------------------------------------------------------------------------



 



States, except, at the option of the Corporation, if the Corporation shall have
determined that, pursuant to applicable United States laws and regulations then
in effect such payment can be made without adverse tax consequences to the
Corporation. Notwithstanding the foregoing, payments in U.S. Dollars with
respect to Unregistered Securities of any series and Coupons appertaining
thereto which are payable in U.S. Dollars may be made at an agency of the
Corporation maintained in the Borough of Manhattan, The City of New York if such
payment in U.S. Dollars at each agency maintained by the Corporation outside the
United States for payment on such Unregistered Securities is illegal or
effectively precluded by exchange controls or other similar restrictions.
     The Corporation hereby initially designates The Bank of New York, located
at its Corporate Trust Office as the Security Registrar and as the office or
agency of the Corporation in the Borough of Manhattan, The City of New York,
where the Securities may be presented for payment and, in the case of Registered
Securities, for registration of transfer and for exchange as in this Indenture
provided and where notices and demands to or upon the Corporation in respect of
the Securities of any series or of this Indenture may be served.
     SECTION 4.03. Provisions as to Paying Agent.
     (a) Whenever the Corporation shall appoint a paying agent other than the
Trustee with respect to the Securities of any series, it will cause such paying
agent to execute and deliver to the Trustee an instrument in which such agent
shall agree with the Trustee, subject to the provisions of this Section:
          (1) that it will hold sums held by it as such agent for the payment of
the principal of (and premium, if any), interest, if any, or Additional Amounts,
if any, on the Securities of such series in trust for the benefit of the Holders
of the Securities of such series, or Coupons appertaining thereto, as the case
may be, entitled thereto and will notify the Trustee of the receipt of sums to
be so held,
          (2) that it will give the Trustee notice of any failure by the
Corporation (or by any other obligor on the Securities of such series) to make
any payment of the principal of (or premium, if any), interest, if any, or
Additional Amounts, if any, on the Securities of such series when the same shall
be due and payable, and
          (3) at any time during the continuance of any such default, upon the
written request of the Trustee, forthwith pay to the Trustee all sums so held in
trust by such paying agent.
     (b) If the Corporation shall act as its own paying agent, it will, on or
before each due date of the principal of (and premium, if any), interest, if
any, or Additional Amounts, if any, on the Securities of any series set aside,
segregate and hold in trust for the benefit of the Holders of the Securities of
such series entitled thereto a sum sufficient to pay such principal (and premium
if any), interest, if any, or Additional Amounts, if any, so becoming due. The
Corporation will promptly notify the Trustee of any failure to take such action.
     (c) Anything in this Section to the contrary notwithstanding, the
Corporation may, at any time, for the purpose of obtaining a satisfaction and
discharge with respect to one or more or all series of Securities hereunder, or
for any other reason, pay or cause to be paid to the Trustee all sums held in
trust for such series by it or any paying agent hereunder as required by this
Section, such sums to be held by the Trustee upon the trusts herein contained.

22



--------------------------------------------------------------------------------



 



     (d) Anything in this Section to the contrary notwithstanding, the agreement
to hold sums in trust as provided in this Section is subject to the provisions
of Sections 12.03, 12.04 and 12.05.
     SECTION 4.04. Luxembourg Publications. In the event of the publication of
any notice pursuant to Section 3.02, 6.07, 7.10, 7.11, 9.02, 10.02 or 12.05, the
party making such publication shall also, to the extent that notice is required
so to be given to Holders of Securities of any series by applicable Luxembourg
law or stock exchange regulation, make a similar publication the same number of
times in Luxembourg.
     SECTION 4.05. Statement by Officer as to Compliance. On or before April 1,
2008, and on or before April 1 in each year thereafter, the Corporation will
deliver to the Trustee a brief certificate of the Corporation’s principal
executive officer, principal financial officer or principal accounting officer
as to such officer’s knowledge of the Corporation’s compliance with all
conditions and covenants under this Indenture (such compliance to be determined
without regard to any period of grace or requirement of notice provided under
this Indenture), as required by Section 314(a)(4) of the Trust Indenture Act of
1939.
     SECTION 4.06. Limitation on Liens. For the benefit of the Securities, the
Corporation will not, nor will it permit any Manufacturing Subsidiary to, issue
or assume any Debt secured by a Mortgage upon any Principal Domestic
Manufacturing Property of the Corporation or any Manufacturing Subsidiary or
upon any shares of stock or indebtedness of any Manufacturing Subsidiary
(whether such Principal Domestic Manufacturing Property, shares of stock or
indebtedness are now owned or hereafter acquired) without in any such case
effectively providing concurrently with the issuance or assumption of any such
Debt that the Securities (together with, if the Corporation shall so determine,
any other indebtedness of the Corporation or such Manufacturing Subsidiary
ranking equally with the Securities and then existing or thereafter created)
shall be secured equally and ratably with such Debt, unless the aggregate amount
of Debt issued or assumed and so secured by Mortgages, together with all other
Debt of the Corporation and its Manufacturing Subsidiaries which (if originally
issued or assumed at such time) would otherwise be subject to the foregoing
restrictions, but not including Debt permitted to be secured under clauses
(i) through (vi) of the immediately following paragraph, does not at the time
exceed 20% of the stockholders’ equity of the Corporation and its consolidated
subsidiaries, as determined in accordance with generally accepted accounting
principles and shown on the audited consolidated balance sheet contained in the
latest published annual report to the stockholders of the Corporation.
     The above restrictions shall not apply to Debt secured by (i) Mortgages on
property, shares of stock or indebtedness of any corporation or other entity
existing at the time such corporation or other entity becomes a Manufacturing
Subsidiary; (ii) Mortgages on property existing at the time of acquisition of
such property by the Corporation or a Manufacturing Subsidiary, or Mortgages to
secure the payment of all or any part of the purchase price of such property
upon the acquisition of such property by the Corporation or a Manufacturing
Subsidiary or to secure any Debt incurred prior to, at the time of, or within
180 days after, the later of the

23



--------------------------------------------------------------------------------



 



date of acquisition of such property and the date such property is placed in
service, for the purpose of financing all or any part of the purchase price
thereof, or Mortgages to secure any Debt incurred for the purpose of financing
the cost to the Corporation or a Manufacturing Subsidiary of improvements to
such acquired property; (iii) Mortgages securing Debt of a Manufacturing
Subsidiary owing to the Corporation or to another Subsidiary; (iv) Mortgages on
property of a corporation or other entity existing at the time such corporation
or other entity is merged or consolidated with the Corporation or a
Manufacturing Subsidiary or at the time of a sale, lease or other disposition of
the properties of a corporation or other entity as an entirety or substantially
as an entirety to the Corporation or a Manufacturing Subsidiary; (v) Mortgages
on property of the Corporation or a Manufacturing Subsidiary in favor of the
United States of America or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States of America or any
State thereof, or in favor of any other country, or any political subdivision
thereof, to secure partial, progress, advance or other payments pursuant to any
contract or statute or to secure any indebtedness incurred for the purpose of
financing all or any part of the purchase price or the cost of construction of
the property subject to such Mortgages; or (vi) any extension, renewal or
replacement (or successive extensions, renewals or replacements) in whole or in
part of any Mortgage referred to in the foregoing clauses (i) to (v),
inclusively; provided, however, that the principal amount of Debt secured
thereby shall not exceed by more than 115% the principal amount of Debt so
secured at the time of such extension, renewal or replacement and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the Mortgage so extended, renewed or replaced (plus
improvements on such property).
     SECTION 4.07. Limitation on Sale and Lease-Back. For the benefit of the
Securities, the Corporation will not, nor will it permit any Manufacturing
Subsidiary to, enter into any arrangement with any person providing for the
leasing by the Corporation or any Manufacturing Subsidiary of any Principal
Domestic Manufacturing Property owned by the Corporation or any Manufacturing
Subsidiary on the date that the Securities are originally issued (except for
temporary leases for a term of not more than five years and except for leases
between the Corporation and a Manufacturing Subsidiary or between Manufacturing
Subsidiaries), which property has been or is to be sold or transferred by the
Corporation or such Manufacturing Subsidiary to such person, unless either
(i) the Corporation or such Manufacturing Subsidiary would be entitled, pursuant
to the provisions of the covenant on limitation on liens described above, to
issue, assume, extend, renew or replace Debt secured by a Mortgage upon such
property equal in amount to the Attributable Debt in respect of such arrangement
without equally and ratably securing the Securities; provided, however, that
from and after the date on which such arrangement becomes effective the
Attributable Debt in respect of such arrangement shall be deemed for all
purposes under the covenant on limitation on liens described in Section 4.06 and
this covenant on limitation on sale and lease-back to be Debt subject to the
provisions of the covenant on limitation on liens described above (which
provisions include the exceptions set forth in clauses (i) through (vi) of such
covenant), or (ii) the Corporation shall apply an amount in cash equal to the
Attributable Debt in respect of such arrangement to the retirement (other than
any mandatory retirement or by way of payment at maturity), within 180 days of
the effective date of any such arrangement, of Debt of the Corporation or any
Manufacturing Subsidiary (other than Debt owned by the Corporation or any
Manufacturing Subsidiary) which by its terms matures at or is extendible or
renewable at the option of the obligor to a date more than twelve months after
the date of the creation of such Debt.

24



--------------------------------------------------------------------------------



 



     SECTION 4.08. Definitions Applicable to Sections 4.06 and 4.07. The
following definitions shall be applicable to the covenants contained in
Sections 4.06 and 4.07 hereof:
     (a) “Attributable Debt” means, at the time of determination as to any
lease, the present value (discounted at the actual rate, if stated, or, if no
rate is stated, the implicit rate of interest of such lease transaction as
determined by the chairman, president, any vice chairman, any vice president,
the treasurer or any assistant treasurer of the Corporation), calculated using
the interval of scheduled rental payments under such lease, of the obligation of
the lessee for net rental payments during the remaining term of such lease
(excluding any subsequent renewal or other extension options held by the
lessee). The term “net rental payments” means, with respect to any lease for any
period, the sum of the rental and other payments required to be paid in such
period by the lessee thereunder, but not including, however, any amounts
required to be paid by such lessee (whether or not designated as rental or
additional rental) on account of maintenance and repairs, insurance, taxes,
assessments, water rates, indemnities or similar charges required to be paid by
such lessee thereunder or any amounts required to be paid by such lessee
thereunder contingent upon the amount of sales, earnings or profits or of
maintenance and repairs, insurance, taxes, assessments, water rates, indemnities
or similar charges; provided, however, that, in the case of any lease which is
terminable by the lessee upon the payment of a penalty in an amount which is
less than the total discounted net rental payments required to be paid from the
later of the first date upon which such lease may be so terminated and the date
of the determination of net rental payments, “net rental payments” shall include
the then current amount of such penalty from the later of such two dates, and
shall exclude the rental payments relating to the remaining period of the lease
commencing with the later of such two dates.
     (b) “Debt” means notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed.
     (c) “Manufacturing Subsidiary” means any Subsidiary (A) substantially all
the property of which is located within the continental United States of
America, (B) which owns a Principal Domestic Manufacturing Property and (C) in
which the Corporation’s investment, direct or indirect and whether in the form
of equity, debt, advances or otherwise, is in excess of U.S. $2,500,000,000 as
shown on the books of the Corporation as of the end of the fiscal year
immediately preceding the date of determination; provided, however, that
“Manufacturing Subsidiary” shall not include GMAC, LLC and its Subsidiaries (or
any corporate successor of any of them) or any other Subsidiary which is
principally engaged in leasing or in financing installment receivables or
otherwise providing financial or insurance services to the Corporation or others
or which is principally engaged in financing the Corporation’s operations
outside the continental United States of America.
     (d) “Mortgage” means any mortgage, pledge, lien, security interest,
conditional sale or other title retention agreement or other similar
encumbrance.
     (e) “Principal Domestic Manufacturing Property” means any manufacturing
plant or facility owned by the Corporation or any Manufacturing Subsidiary which
is located within the continental United States of America and, in the opinion
of the Board of Directors, is of material importance to the total business
conducted by the Corporation and its consolidated affiliates as an entity.

25



--------------------------------------------------------------------------------



 



     (f) “Subsidiary” means any corporation or other entity of which at least a
majority of the outstanding stock or other beneficial interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other governing body of such corporation or other entity
(irrespective of whether or not at the time stock or other beneficial interests
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by the Corporation, or by one or more Subsidiaries, or by the
Corporation and one or more Subsidiaries.
ARTICLE FIVE.
SECURITYHOLDER LISTS AND REPORTS BY THE
CORPORATION AND THE TRUSTEE
     SECTION 5.01. Securityholder Lists. The Corporation covenants and agrees
that it will furnish or cause to be furnished to the Trustee with respect to the
Securities of each series:
     (a) semiannually, not later than each Interest Payment Date (in the case of
any series having semiannual Interest Payment Dates) or not later than the dates
determined pursuant to Section 2.01 (in the case of any series not having
semiannual Interest Payment Dates) a list, in such form as the Trustee may
reasonably require, of the names and addresses of the Holders of Securities of
such series as of the Regular Record Date (or as of such other date as may be
determined pursuant to Section 2.01 for such series) therefor, and
     (b) at such other times as the Trustee may request in writing, within
thirty days after receipt by the Corporation of any such request, a list in such
form as the Trustee may reasonably require of the names and addresses of the
Holders of Securities of a particular series specified by the Trustee as of a
date not more than fifteen days prior to the time such information is furnished;
provided, however, that if and so long as the Trustee shall be the Security
Registrar any such list shall exclude names and addresses received by the
Trustee in its capacity as Security Registrar, and if and so long as all of the
Securities of any series are Registered Securities, such list shall not be
required to be furnished.
     SECTION 5.02. Preservation and Disclosure of Lists.
     (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the Holders of
each series of Securities (i) contained in the most recent list furnished to it
as provided in Section 5.01, (ii) received by the Trustee in its capacity as
Security Registrar or a paying agent, or (iii) filed with it within the
preceding two years pursuant to Section 313(c) of the Trust Indenture Act of
1939. The Trustee may destroy any list furnished to it as provided in
Section 5.01 upon receipt of a new list so furnished.
     (b) In case three or more Holders of Securities (hereinafter referred to as
“applicants”) apply in writing to the Trustee and furnish to the Trustee
reasonable proof that each such applicant has owned a Security of such series
for a period of at least six months preceding the date of such application, and
such application states that the applicants’ desire to communicate with other
Holders of Securities of a particular series (in which case the applicants must
hold Securities of such series) or with Holders of all Securities with respect
to their rights

26



--------------------------------------------------------------------------------



 



under this Indenture or under such Securities and it is accompanied by a copy of
the form of proxy or other communication which such applicants propose to
transmit, then the Trustee shall, within five Business Days after the receipt of
such application, at its election, either:
          (1) afford to such applicants access to the information preserved at
the time by the Trustee in accordance with the provisions of subsection (a) of
this Section, or
          (2) inform such applicants as to the approximate number of Holders of
Securities of such series or all Securities, as the case may be, whose names and
addresses appear in the information preserved at the time by the Trustee, in
accordance with the provisions of subsection (a) of this Section, and as to the
approximate cost of mailing to such Securityholders the form of proxy or other
communication, if any, specified in such application.
     If the Trustee shall elect not to afford to such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Holder of such series or all Securities, as the case may be, whose
name and address appear in the information preserved at the time by the Trustee
in accordance with the provisions of subsection (a) of this Section a copy of
the form of proxy or other communication which is specified in such request,
with reasonable promptness after a tender to the Trustee of the material to be
mailed and of payment, or provision for the payment, of the reasonable expenses
of mailing, unless within five days after such tender, the Trustee shall mail to
such applicants and file with the Securities and Exchange Commission, together
with a copy of the material to be mailed, a written statement to the effect
that, in the opinion of the Trustee, such mailing would be contrary to the best
interests of the Holders of Securities of such series or all Securities, as the
case may be, or would be in violation of applicable law. Such written statement
shall specify the basis of such opinion. If said Commission, after opportunity
for a hearing upon the objections specified in the written statement so filed,
shall enter an order refusing to sustain any of such objections or if, after the
entry of an order sustaining one or more of such objections, said Commission
shall find, after notice and opportunity for hearing, that all the objections so
sustained have been met, and shall enter an order so declaring, the Trustee
shall mail copies of such material to all such Holders with reasonable
promptness after the entry of such order and the renewal of such tender;
otherwise the Trustee shall be relieved of any obligation or duty to such
applicants respecting their application.
     (c) Each and every Holder of Securities, by receiving and holding the same,
agrees with the Corporation and the Trustee that neither the Corporation nor the
Trustee nor any agent of the Corporation or of the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Holders of Securities in accordance with the provisions of
subsection (b) of this Section, regardless of the source from which such
information was derived, and that the Trustee shall not be held accountable by
reason of mailing any material pursuant to a request made under said subsection
(b).
     SECTION 5.03. Reports by the Corporation. The Corporation covenants:
     (a) to file with the Trustee within fifteen days after the Corporation has
filed the same with the Securities and Exchange Commission, copies of the annual
reports and of the information, documents and other reports (or copies of such
portions of any of the foregoing as

27



--------------------------------------------------------------------------------



 



said Commission may from time to time by rules and regulations prescribe) which
the Corporation may be required to file with said Commission pursuant to
Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or, if the
Corporation is not required to file information, documents or reports pursuant
to either of such sections, then to file with the Trustee and said Commission,
in accordance with rules and regulations prescribed from time to time by said
Commission, such of the supplementary and periodic information, documents and
reports which may be required pursuant to Section 13 of the Securities Exchange
Act of 1934 in respect of a security listed and registered on a national
securities exchange as may be prescribed from time to time in such rules and
regulations. The annual reports, information, documents and other reports that
the Corporation files with the Commission via the EDGAR filing system (or any
successor system thereto) or otherwise makes widely available via electronic
means shall be deemed to be filed with the Trustee in compliance with the
provisions of this Section 5.03.
     (b) to file with the Trustee and the Securities and Exchange Commission, in
accordance with the rules and regulations prescribed from time to time by said
Commission, such additional information, documents, and reports with respect to
compliance by the Corporation with the conditions and covenants provided for in
this Indenture as may be required from time to time by such rules and
regulations;
     (c) to transmit by mail to all the Holders of Securities of each series, as
the names and addresses of such Holders appear on the Security Register, within
thirty days after the filing thereof with the Trustee, such summaries of any
information, documents and reports required to be filed by the Corporation with
respect to each such series pursuant to subsections (a) and (b) of this Section
as may be required by rules and regulations prescribed from time to time by the
Securities and Exchange Commission; and
     (d) If Unregistered Securities of any series are outstanding, to file with
the listing agent of the Corporation with respect to such series such documents
and reports of the Corporation as may be required from time to time by the rules
and regulations of any stock exchange on which such Unregistered Securities are
listed.
     Delivery of such reports, information and documents contemplated under this
Section to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Corporation’s compliance with any of its covenants hereunder (as to which
the Trustee is entitled to rely exclusively on Officers’ Certificates).
     SECTION 5.04. Reports by the Trustee.
     (a) On or before August 1, 2008 and on or before August 1 of each year
thereafter, so long as any Securities of any series are outstanding hereunder,
the Trustee shall transmit to the Holders of Securities of such series, in the
manner provided by Section 313(c) of the Trust Indenture Act of 1939, a brief
report dated as of the preceding May 15, as may be required by Sections 313(a)
and (b) of the Trust Indenture Act of 1939.

28



--------------------------------------------------------------------------------



 



     (b) A copy of each such report shall, at the time of such transmission to
Holders of Securities of a particular series, be filed by the Trustee with each
stock exchange upon which the Securities of such series are listed and also with
the Securities and Exchange Commission. The Corporation agrees to notify the
Trustee when and as the Securities of any series become listed on any stock
exchange or delisted therefrom.
ARTICLE SIX.
REMEDIES ON DEFAULT
     SECTION 6.01. Events of Default. In case one or more of the following
Events of Default with respect to a particular series of Securities shall have
occurred and be continuing, that is to say:
     (a) default in the payment of the principal of (or premium, if any, on) any
of the Securities of such series as and when the same shall become due and
payable either at maturity, upon redemption, by declaration or otherwise; or
     (b) default in the payment of any installment of interest, if any, or in
the payment of any Additional Amounts upon any of the Securities of such series
as and when the same shall become due and payable, and continuance of such
default for a period of thirty days; or
     (c) failure on the part of the Corporation duly to observe or perform any
other of the covenants or agreements on the part of the Corporation applicable
to such series of the Securities or contained in this Indenture for a period of
ninety days after the date on which written notice of such failure, requiring
the Corporation to remedy the same, shall have been given to the Corporation by
the Trustee, or to the Corporation and the Trustee by the Holders of at least
twenty-five percent in aggregate principal amount of the Securities of such
series at the time outstanding; or
     (d) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Corporation in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Corporation or for any substantial
part of its property, or ordering the winding-up or liquidation of its affairs
and such decree or order shall remain unstayed and in effect for a period of
ninety days; or
     (e) the Corporation shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or similar
official) of the Corporation or for any substantial part of its property, or
shall make any general assignment for the benefit of creditors.
     If an Event of Default described in clause (a), (b) or (c) shall have
occurred and be continuing, and in each and every such case, unless the
principal amount of all the Securities of such series shall have already become
due and payable, either the Trustee or the Holders of not less than twenty-five
percent in aggregate principal amount of the Securities of all series affected
thereby then outstanding hereunder, by notice in writing to the Corporation (and
to the Trustee if

29



--------------------------------------------------------------------------------



 



given by Holders of such Securities) may declare the principal amount of all the
Securities (or, with respect to Original Issue Discount Securities, such lesser
amount as may be specified in the terms of such Securities) of the series
affected thereby to be due and payable immediately, and upon any such
declaration the same shall become and shall be immediately due and payable, any
provision of this Indenture or the Securities of such series contained to the
contrary notwithstanding, or, if an Event of Default described in clause (d) or
(e) shall have occurred and be continuing, and in each and every such case,
either the Trustee or the Holders of not less than twenty-five per cent in
aggregate principal amount of all the Securities then outstanding hereunder
(voting as one class), by notice in writing to the Corporation (and to the
Trustee if given by Holders of Securities), may declare the principal of all the
Securities not already due and payable (or, with respect to Original Issue
Discount Securities, such lesser amount as may be specified in the terms of such
Securities) to be due and payable immediately, and upon any such declaration the
same shall become and shall be immediately due and payable, any provision in
this Indenture or in the Securities to the contrary notwithstanding. The
foregoing provisions, however, are subject to the conditions that if, at any
time after the principal of the Securities of any one or more or all series, as
the case may be, shall have been so declared due and payable, and before any
judgment or decree for the payment of the moneys due shall have been obtained or
entered as hereinafter provided, the Corporation shall pay or shall deposit with
the Trustee a sum sufficient to pay all matured installments of interest, if
any, and all Additional Amounts, if any, due upon all the Securities of such
series or of all the Securities, as the case may be, and the principal of (and
premium, if any, on) all Securities of such series or of all the Securities, as
the case may be (or, with respect to Original Issue Discount Securities, such
lesser amount as may be specified in the terms of such Securities), which shall
have become due otherwise than by acceleration (with interest, if any, upon such
principal and premium, if any, and, to the extent that payment of such interest
is enforceable under applicable law, on overdue installments of interest and
Additional Amounts, if any, at the same rate as the rate of interest specified
in the Securities of such series, as the case may be (or, with respect to
Original Issue Discount Securities at the rate specified in the terms of such
Securities for interest on overdue principal thereof upon maturity, redemption
or acceleration of such series, as the case may be), to the date of such payment
or deposit), and such amount as shall be payable to the Trustee pursuant to
Section 7.06, and any and all defaults under the Indenture shall have been
remedied, then and in every such case the Holders of a majority in aggregate
principal amount of the Securities of such series (or of all the Securities, as
the case may be) then outstanding, by written notice to the Corporation and to
the Trustee, may waive all defaults with respect to that series or with respect
to all Securities, as the case may be and rescind and annul such declaration and
its consequences; but no such waiver or rescission and annulment shall extend to
or shall affect any subsequent default or shall impair any right consequent
thereon. If the principal of all Securities shall have been declared to be
payable pursuant to this Section 6.01, in determining whether the Holders of a
majority in aggregate principal amount thereof have waived all defaults and
rescinded and annulled such declaration, all series of Securities shall be
treated as a single class and the principal amount of Original Issue Discount
Securities shall be deemed to be the amount declared payable under the terms
applicable to such Original Issue Discount Securities.
     In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission and annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the
Corporation, Trustee and the Holders of Securities, as the case may

30



--------------------------------------------------------------------------------



 



be, shall be restored respectively to their former positions and rights
hereunder, and all rights, remedies and powers of the Corporation, the Trustee
and the Holders of Securities, as the case may be, shall continue as though no
such proceedings had been taken.
     SECTION 6.02. Payment of Securities on Default; Suit Therefor. The
Corporation covenants that (1) in case default shall be made in the payment of
any installment of interest, if any, on any of the Securities of any series or
any Additional Amounts in payable respect of any of the Securities of any
series, as and when the same shall become due and payable, and such default
shall have continued for a period of thirty days or (2) in case default shall be
made in the payment of the principal of (or premium, if any, on) any of the
Securities of any series, as and when the same shall have become due and
payable, whether upon maturity of such series or upon redemption or upon
declaration or otherwise, then upon demand of the Trustee, the Corporation will
pay to the Trustee, for the benefit of the Holders of the Securities of such
series, and the Coupons, if any, appertaining to such Securities, the whole
amount that then shall have become due and payable on all such Securities of
such series and such Coupons, for principal (and premium, if any) or interest,
if any, or Additional Amounts, if any, as the case may be, with interest upon
the overdue principal (and premium, if any) and (to the extent that payment of
such interest is enforceable under applicable law) upon overdue installments of
interest, if any, and Additional Amounts, if any, at the same rate as the rate
of interest specified in the Securities of such series (or, with respect to
Original Issue Discount Securities, at the rate specified in the terms of such
Securities for interest on overdue principal thereof upon maturity, redemption
or acceleration); and, in addition thereto, such further amounts as shall be
payable pursuant to Section 7.06.
     In case the Corporation shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, shall
be entitled and empowered to institute any action or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Corporation or other obligor upon such
Securities and collect in the manner provided by law out of the property of the
Corporation or other obligor upon such Securities wherever situated the moneys
adjudged or decreed to be payable.
     In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Corporation or any other obligor upon Securities of any
series under Title 11 of the United States Code or any other applicable law, or
in case a receiver or trustee shall have been appointed for the property of the
Corporation or such other obligor, or in case of any other judicial proceedings
relative to the Corporation or such other obligor, or to the creditors or
property of the Corporation or such other obligor, the Trustee, irrespective of
whether the principal of the Securities of such series shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Trustee shall have made any demand pursuant to the provisions of
this Section, shall be entitled and empowered, by intervention in such
proceedings or otherwise, to file and prove a claim or claims for the whole
amount of principal (or, with respect to Original Issue Discount Securities,
such portion of the principal amount as may be specified in the terms of that
series), and premium, if any, interest, if any, and Additional Amounts, if any,
owing and unpaid in respect of the Securities of such series, and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the

31



--------------------------------------------------------------------------------



 



Trustee under Section 7.06 and of the Holders of the Securities and Coupons of
such series allowed in any such judicial proceedings relative to the Corporation
or other obligor upon the Securities of such series, or to the creditors or
property of the Corporation or such other obligor, and to collect and receive
any moneys or other property payable or deliverable on any such claims, and to
distribute all amounts received with respect to the claims of the
Securityholders of such series and of the Trustee on their behalf; and any
receiver, assignee or trustee in bankruptcy or reorganization is hereby
authorized by each of the Holders of the Securities and Coupons of such series
to make payments to the Trustee and, in the event that the Trustee shall consent
to the making of payments directly to the Securityholders of such series, to pay
to the Trustee such amount as shall be sufficient to cover reasonable
compensation to the Trustee, its agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee except as a result of its negligence or bad faith.
     Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
     All rights of action and of asserting claims under this Indenture, or under
any of the Securities, may be enforced by the Trustee without the possession of
any of the Securities or Coupons appertaining to such Securities, or the
production thereof on any trial or other proceedings relative thereto, and any
such action or proceedings instituted by the Trustee shall be brought in its own
name and as trustee of an express trust, and any recovery of judgment shall be
for the ratable benefit of the Holders of the Securities or Coupons appertaining
thereto.
     In case of a default hereunder the Trustee may in its discretion proceed to
protect and enforce the rights vested in it by this Indenture by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any of such rights, either at law or in equity or in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this Indenture or in aid of the exercise of any power
granted in this Indenture, or to enforce any other legal or equitable right
vested in the Trustee by this Indenture or by law.
     SECTION 6.03. Application of Moneys Collected by Trustee. Any moneys
collected by the Trustee pursuant to Section 6.02 shall be applied in the order
following, at the date or dates fixed by the Trustee and, in case of the
distribution of such moneys on account of principal (or premium, if any) or
interest, if any, upon presentation of the several Securities and Coupons in
respect of which moneys have been collected, and stamping thereon the payment,
if only partially paid, and upon surrender thereof, if fully paid:
     FIRST: To the payment of the amounts payable to the Trustee pursuant to
Section 7.06;
     SECOND: In case the principal of the Securities in respect of which moneys
have been collected shall not have become due, to the payment of interest, if
any, and Additional Amounts, if any, on the Securities of such series in the
order of the maturity of the installments of such interest, with interest (to
the extent that such interest has been collected by the Trustee) upon the
overdue installments of interest at the same rate as the rate of interest, if
any, and

32



--------------------------------------------------------------------------------



 



Additional Amounts, if any, specified in the Securities of such series (or, with
respect to Original Issue Discount Securities, at the rate specified in the
terms of such Securities for interest on overdue principal thereof upon
maturity, redemption or acceleration), such payments to be made ratably to the
persons entitled thereto, without discrimination or preference;
     THIRD: In case the principal of the Securities in respect of which moneys
have been collected shall have become due, by declaration or otherwise, to the
payment of the whole amount then owing and unpaid upon the Securities of such
series for principal (and premium, if any), interest, if any, and Additional
Amounts, if any, and (to the extent that such interest has been collected by the
Trustee) upon overdue installments of interest, if any, and Additional Amounts,
if any, at the same rate as the rate of interest specified in the Securities of
such series (or, with respect to Original Issue Discount Securities, at the rate
specified in the terms of such Securities for interest on overdue principal
thereof upon maturity, redemption or acceleration); and in case such moneys
shall be insufficient to pay in full the whole amount so due and unpaid upon the
Securities of such series, then to the payment of such principal (and premium,
if any), interest, if any, and Additional Amounts, if any, without preference or
priority of principal (and premium, if any), over interest, if any, and
Additional Amounts, if any, or of interest, if any, and Additional Amounts, if
any, over principal (and premium, if any), or of any installment of interest, if
any, or Additional Amounts, if any, over any other installment of interest, if
any, or Additional Amounts, if any, or of any Security of such series over any
other Security of such series, ratably to the aggregate of such principal (and
premium, if any), and accrued and unpaid interest, if any, and Additional
Amounts, if any; and
     FOURTH: To the Corporation.
     SECTION 6.04. Proceedings by Securityholders. No Holder of any Security of
any series or of any Coupon appertaining thereto shall have any right by virtue
or by availing of any provision of this Indenture to institute any action or
proceedings at law or in equity or in bankruptcy or otherwise, upon or under or
with respect to this Indenture, or for the appointment of a receiver or trustee,
or for any other remedy hereunder, unless such Holder previously shall have
given to the Trustee written notice of default and of the continuance thereof,
as hereinbefore provided, and unless also the Holders of not less than
twenty-five percent in aggregate principal amount of the Securities of such
series then outstanding or, in the case of any Event of Default described in
clause (d) or (e) of Section 6.01, twenty-five per cent in aggregate principal
amount of all the Securities at the time outstanding (voting as one class) shall
have made written request upon the Trustee to institute such action or
proceedings in its own name as trustee hereunder and shall have offered to the
Trustee such indemnity satisfactory to it as it may require against the costs,
expenses and liabilities to be incurred therein or thereby, and the Trustee for
sixty days after its receipt of such notice, request and offer of indemnity
shall have failed to institute any such action or proceedings and no direction
inconsistent with such written request shall have been given to the Trustee
pursuant to Section 6.06; it being understood and intended, and being expressly
covenanted by the taker and Holder of every Security with every other taker and
Holder and the Trustee, that no one or more Holders of Securities or Coupons
appertaining to such Securities shall have any right in any manner whatever by
virtue of or by availing himself of any provision of this Indenture to affect,
disturb or prejudice the rights of any other Holder of Securities or Coupons
appertaining to such Securities, or to obtain or seek to obtain priority over or
preference to any other such Holder or to enforce any right under this

33



--------------------------------------------------------------------------------



 



Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all Holders of Securities and Coupons. For the protection and
enforcement of the provisions of this Section, each and every Securityholder and
the Trustee shall be entitled to such relief as can be given either at law or in
equity.
     Notwithstanding any other provisions in this Indenture, however, the right
of any Holder of any Security to receive payment of the principal of (and
premium, if any) and interest, if any, and Additional Amounts, if any, on such
Security or Coupon, on or after the respective due dates expressed in such
Security or Coupon, or to institute suit for the enforcement of any such payment
on or after such respective dates, shall not be impaired or affected without the
consent of such Holder. With respect to Original Issue Discount Securities,
principal shall mean such amount as shall be due and payable as specified in the
terms of such Securities.
     SECTION 6.05. Remedies Cumulative and Continuing. All powers and remedies
given by this Article Six to the Trustee or to the Holders of Securities or
Coupons shall, to the extent permitted by law, be deemed cumulative and not
exclusive of any thereof or of any other powers and remedies available to the
Trustee or the Holders of Securities or Coupons, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any Holder of any of the Securities or Coupons to exercise any right or
power accruing upon any default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
default or an acquiescence therein; and, subject to the provisions of
Section 6.04, every power and remedy given by this Article Six or by law to the
Trustee or to the Holders of Securities or Coupons may be exercised from time to
time, and as often as shall be deemed expedient, by the Trustee or by the
Holders of Securities or Coupons, as the case may be.
     SECTION 6.06. Direction of Proceedings. The Holders of a majority in
aggregate principal amount of the Securities of any or all series affected
(voting as one class) at the time outstanding shall have the right to direct the
time, method, and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred on the Trustee;
provided, however, that (i) such direction shall not be in conflict with any
rule of law or with this Indenture, (ii) the Trustee may take any other action
deemed proper by the Trustee which is not inconsistent with such direction and
(iii) the Trustee shall have the right to decline to follow any such direction
if the Trustee, being advised by counsel, determines that the action or
proceedings so directed would be prejudicial to the Holders not joining in such
direction or may not lawfully be taken or if the Trustee in good faith by its
Responsible Officers shall determine that the action or proceedings so directed
would potentially involve the Trustee in personal liability.
     Prior to any declaration accelerating the maturity of the Securities of any
series, the Holders of a majority in aggregate principal amount of the
Securities of such series at the time outstanding may on behalf of the Holders
of all of the Securities of such series waive any past default or Event of
Default hereunder and its consequences except a default in the payment of
principal of (premium, if any) or interest, if any, or Additional Amounts, if
any, on any Securities of such series or in respect of a covenant or provision
hereof which may not be modified or amended without the consent of the Holders
of each outstanding Security of such

34



--------------------------------------------------------------------------------



 



series affected. Upon any such waiver the Corporation, the Trustee and the
Holders of the Securities of such series shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other default or Event of Default or impair any right
consequent thereon. Whenever any default or Event of Default hereunder shall
have been waived as permitted by this Section 6.06, said default or Event of
Default shall for all purposes of the Securities of such series and this
Indenture be deemed to have been cured and to be not continuing.
     SECTION 6.07. Notice of Defaults. The Trustee shall, within ninety days
after the occurrence of a default with respect to the Securities of any series,
give notice of all defaults with respect to that series known to a Responsible
Officer of the Trustee (i) if any Unregistered Securities of that series are
then outstanding, to the Holders thereof, by publication at least once in an
Authorized Newspaper in the Borough of Manhattan, The City of New York and at
least once in an Authorized Newspaper in London (and, if required by
Section 4.04, at least once in an Authorized Newspaper in Luxembourg), (ii) if
any Unregistered Securities of that series are then outstanding, to all Holders
thereof who have filed their names and addresses with the Trustee as described
in Section 313(c) of the Trust Indenture Act of 1939, by mailing such notice to
such Holders at such addresses and (iii) to all Holders of then outstanding
Registered Securities of that series, by mailing such notice to such Holders at
their addresses as they shall appear on the Security Register, unless in each
case such defaults shall have been cured before the mailing or publication of
such notice (the term “defaults” for the purpose of this Section being hereby
defined to be the events specified in Sections 6.01(a), (b), (c), (d) and
(e) and any additional events specified in the terms of any series of Securities
pursuant to Section 2.01, not including periods of grace, if any, provided for
therein, and irrespective of the giving of written notice specified in
Section 6.01(c) or in the terms of any Securities established pursuant to
Section 2.01); and provided that, except in the case of default in the payment
of the principal of (premium, if any), interest, if any, or Additional Amounts,
if any, on any of the Securities of such series, the Trustee shall be protected
in withholding such notice if and so long as a Responsible Officer of the
Trustee in good faith determines that the withholding of such notice is in the
interests of the Holders of the Securities of such series.
     SECTION 6.08. Undertaking to Pay Costs. All parties to this Indenture
agree, and each Holder of any Security by his acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken or omitted by it as Trustee, the filing
by any party litigant in such suit of an undertaking to pay the costs of such
suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; but the provisions of this Section shall
not apply to any suit instituted by the Trustee, to any suit instituted by any
Securityholders of any series, or group of such Securityholders, holding in the
aggregate more than ten percent in aggregate principal amount of all Securities
(voting as one class), or to any suit instituted by any Securityholders for the
enforcement of the payment of the principal of (or premium, if any), interest,
if any, or Additional Amounts, if any, on any Security on or after the due date
expressed in such Security (or, in the case of redemption, on or after the
redemption date) or for the enforcement of the right to convert any Security in
accordance with its terms.

35



--------------------------------------------------------------------------------



 



ARTICLE SEVEN.
CONCERNING THE TRUSTEE
     SECTION 7.01. Duties and Responsibilities of Trustee. The Trustee, prior to
the occurrence of an Event of Default of a particular series and after the
curing of all Events of Default of such series which may have occurred,
undertakes to perform such duties and only such duties as are specifically set
forth in this Indenture. In case an Event of Default with respect to a
particular series has occurred (which has not been cured), the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.
     No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:
     (a) prior to the occurrence of an Event of Default with respect to a
particular series and after the curing of all Events of Default with respect to
such series which may have occurred:
          (1) the duties and obligations of the Trustees with respect to such
series shall be determined solely by the express provisions of this Indenture,
and the Trustee shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
          (2) in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein);
     (b) the Trustee shall not be liable for any error of judgment made in good
faith by a responsible officer or officers, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts; and
     (c) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of Securities pursuant to Section 6.06 relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture.
     No provision of this Indenture shall be construed as requiring the Trustee
to expend or risk its own funds or otherwise to incur any personal financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if there shall be reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

36



--------------------------------------------------------------------------------



 



     SECTION 7.02. Reliance on Documents, Opinions, etc. Subject to the
provisions of Section 7.01:
     (a) the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture,
note, Coupon or other paper or document (whether in its original or facsimile
form) reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties;
     (b) any request, direction, order or demand of the Corporation mentioned
herein shall be sufficiently evidenced by an instrument signed in the name of
the Corporation by the Chairman of the Board of Directors or any Vice Chairman
of the Board of Directors or the President or any Executive Vice President or
any Group Vice President or any Vice President or the Treasurer or any Assistant
Treasurer and by the Secretary or any Assistant Secretary of the Corporation;
and a Board Resolution may be evidenced to the Trustee by a copy thereof
certified by the Secretary or any Assistant Secretary of the Corporation;
     (c) the Trustee may consult with counsel and any Opinion of Counsel shall
be full and complete authorization and protection in respect of any action taken
or suffered by it hereunder in good faith and in accordance with such Opinion of
Counsel;
     (d) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Securityholders, pursuant to the provisions of this Indenture, unless
such Securityholders shall have offered to the Trustee reasonable security or
indemnity satisfactory to it against the costs, expenses, and liabilities which
might be incurred therein or thereby;
     (e) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, coupon or other paper or document, but the Trustee, in its discretion, may
make such further inquiry or investigation into such facts or matters as it may
see fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled, upon reasonable written notice to the
Corporation, to examine the relevant books, records and premises of the
Corporation, personally or by agent or attorney;
     (f) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys, provided, however, that the Trustee shall be responsible for any
misconduct or negligence on the part of any agent or attorney appointed by it
hereunder;
     (g) the Trustee shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Indenture;

37



--------------------------------------------------------------------------------



 



     (h) the Trustee shall not be deemed to have notice of any default or Event
of Default unless a Responsible Officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture;
     (i) the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder; and
     (j) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
     SECTION 7.03. No Responsibility for Recitals, etc. The recitals contained
herein and in the Securities, other than the Trustee’s certificate of
authentication, shall be taken as the statements of the Corporation, and the
Trustee assumes no responsibility for the correctness of the same. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Securities, provided that the Trustee shall not be relieved of its duty
to authenticate Securities only as authorized by this Indenture. The Trustee
shall not be accountable for the use or application by the Corporation of
Securities or the proceeds thereof.
     SECTION 7.04. Ownership of Securities or Coupons. The Trustee or any agent
of the Corporation or of the Trustee, in its individual or any other capacity,
may become the owner or pledgee of Securities or Coupons with the same rights it
would have if it were not Trustee, or an agent of the Corporation or of the
Trustee.
     SECTION 7.05. Moneys to be Held in Trust. Subject to the provisions of
Sections 12.04 and 12.05 hereof, all moneys received by the Trustee or any
paying agent shall, until used or applied as herein provided, be held in trust
for the purposes for which they were received but need not be segregated from
other funds except to the extent required by law. Neither the Trustee nor any
paying agent shall be under any liability for interest on any moneys received by
it hereunder except such as it may agree with the Corporation to pay thereon. So
long as no Event of Default shall have occurred and be continuing, all interest
allowed on any such moneys shall be paid from time to time upon the written
order of the Corporation, signed by the Chairman of the Board of Directors or
any Vice Chairman of the Board of Directors or the President or any Executive
Vice President or any Group Vice President or any Vice President or the
Treasurer or any Assistant Treasurer of the Corporation.
     SECTION 7.06. Compensation, Indemnification and Expenses of Trustee. The
Corporation covenants and agrees to pay to the Trustee as agreed upon in writing
from time to time, and the Trustee shall be entitled to, reasonable
compensation, and, except as otherwise expressly provided the Corporation will
pay or reimburse the Trustee upon its request for all reasonable out of pocket
expenses, disbursements and advances incurred or made by the Trustee in
accordance with any of the provisions of this Indenture (including the
reasonable compensation, expenses and disbursements of its counsel and of all
persons not regularly in its employ) except any such expense, disbursement or
advance as shall be determined to have been

38



--------------------------------------------------------------------------------



 



caused by its own negligence, bad faith or willful misconduct. The Corporation
also covenants to indemnify the Trustee (and any predecessor Trustee) for, and
to hold it harmless against, any and all loss, liability, claim, damage or
reasonable expense (including reasonable out of pocket legal fees and expenses)
incurred without negligence, bad faith or willful misconduct on the part of the
Trustee, arising out of or in connection with the acceptance or administration
of this trust, including the reasonable costs and expenses of defending itself
against any claim of liability in the premises. The obligations of the
Corporation under this Section to compensate the Trustee and to pay or reimburse
the Trustee for reasonable expenses, disbursements and advances shall constitute
additional indebtedness hereunder. Such additional indebtedness shall be secured
by a lien prior to that of the Securities upon all property and funds held or
collected by the Trustee as such, except funds held in trust for the benefit of
the Holders of particular Securities or Coupons.
     When the Trustee incurs expenses or renders services in connection with an
Event of Default specified in Section 6.01(d) or Section 6.01(e), the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable Federal or state bankruptcy, insolvency or
other similar law.
     The provisions of this Section shall survive the termination of this
Indenture and the resignation or removal of the Trustee.
     SECTION 7.07. Officers’ Certificate as Evidence. Subject to the provisions
of Section 7.01, whenever in the administration of the provisions of this
Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering any action to be taken
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may, in the absence of negligence or bad faith on the
part of the Trustee, be deemed to be conclusively proved and established by an
Officers’ Certificate delivered to the Trustee, and such Certificate, in the
absence of negligence or bad faith on the part of the Trustee, shall be full
warrant to the Trustee for any action taken, suffered or omitted by it under the
provisions of this Indenture upon the faith thereof.
     SECTION 7.08. Conflicting Interest of Trustee. The Trustee shall comply
with Section 310(b) of the Trust Indenture Act of 1939.
     SECTION 7.09. Eligibility of Trustee. There shall at all times be a trustee
hereunder which shall be a corporation organized and doing business under the
laws of the United States or of any State or Territory thereof or of the
District of Columbia, which (a) is authorized under such laws to exercise
corporate trust powers and (b) is subject to supervision or examination by
Federal, State, Territorial or District of Columbia authority and (c) shall have
at all times a combined capital and surplus of not less than twenty-five million
dollars. If such corporation publishes reports of condition at least annually,
pursuant to law, or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such corporation at any time shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Trustee shall resign
immediately in the manner and with the effect specified in Section 7.10.

39



--------------------------------------------------------------------------------



 



     SECTION 7.10. Resignation or Removal of Trustee.
     (a) The Trustee, or any trustee or trustees hereafter appointed, may, upon
sixty days written notice to the Corporation, at any time resign with respect to
one or more or all series by giving written notice of resignation to the
Corporation (i) if any Unregistered Securities of a series affected are then
outstanding, by giving notice of such resignation to the Holders thereof, by
publication at least once in an Authorized Newspaper in London (and, if required
by Section 4.04, at least once in an Authorized Newspaper in Luxembourg),
(ii) if any Unregistered Securities of a series affected are then outstanding,
by mailing notice of such resignation to the Holders thereof who have filed
their names and addresses with the Trustee as described in Section 313(c) of the
Trust Indenture Act of 1939 at such addresses as were so furnished to the
Trustee and (iii) by mailing notice of such resignation to the Holders of then
outstanding Registered Securities of each series affected at their addresses as
they shall appear on the Security Register. Upon receiving such notice of
resignation the Corporation shall promptly appoint a successor trustee with
respect to the applicable series by written instrument, in duplicate, executed
by order of the Board of Directors of the Corporation, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee. If no successor trustee shall have been so appointed and have
accepted appointment within sixty days after the mailing of such notice of
resignation to the Securityholders, the resigning Trustee may petition, at the
expense of the Corporation, any court of competent jurisdiction for the
appointment of a successor trustee, or any Securityholder who has been a bona
fide Holder of a Security or Securities of the applicable series for at least
six months may, subject to the provisions of Section 6.08, on behalf of himself
and all others similarly situated, petition any such court for the appointment
of a successor trustee. Such court may thereupon, after such notice, if any, as
it may deem proper and prescribe, appoint a successor trustee.
     (b) In case at any time any of the following shall occur:
          (1) the Trustee shall fail to comply with the provisions of subsection
(a) of Section 7.08 with respect to any series of Securities after written
request therefor by the Corporation or by any Securityholder who has been a bona
fide Holder of a Security or Securities of such series for at least six months,
or
          (2) the Trustee shall cease to be eligible in accordance with the
provision of Section 7.09 with respect to any series of Securities and shall
fail to resign after written request therefor by the Corporation or by any such
Securityholder, or
          (3) the Trustee shall become incapable of acting with respect to any
series of Securities, or shall be adjudged a bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then, in
any such case, the Corporation may remove the Trustee with respect to the
applicable series of Securities and appoint a successor trustee with respect to
such series by written instrument, in duplicate, executed by order of the Board
of Directors of the Corporation, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 6.08, any Securityholder of such series who has been a
bona fide Holder of a Security or Securities of the applicable series for at
least six months may, on

40



--------------------------------------------------------------------------------



 



behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor trustee with respect to such series. Such court may thereupon, after
such notice, if any, as it may deem proper and prescribe, remove the Trustee and
appoint a successor trustee.
     (c) The Holders of a majority in aggregate principal amount of the
Securities of all series (voting as one class) at the time outstanding may at
any time remove the Trustee with respect to Securities of all series and appoint
a successor trustee with respect to the Securities of all series.
     (d) Any resignation or removal of the Trustee and any appointment of a
successor trustee pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 7.11.
     SECTION 7.11. Acceptance by Successor Trustee. Any successor trustee
appointed as provided in Section 7.10 shall execute, acknowledge and deliver to
the Corporation and to its predecessor trustee an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee with respect to all or any applicable series shall become
effective and such successor trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, duties and
obligations with respect to such series of its predecessor hereunder, with like
effect as if originally named as trustee herein; but, nevertheless, on the
written request of the Corporation or of the successor trustee, the trustee
ceasing to act shall, upon payment of any amounts then due it pursuant to the
provisions of Section 7.06, execute and deliver an instrument transferring to
such successor trustee all the rights and powers of the trustee so ceasing to
act. Upon request of any such successor trustee, the Corporation shall execute
any and all instruments in writing in order more fully and certainly to vest in
and confirm to such successor trustee all such rights and powers. Any trustee
ceasing to act shall, nevertheless, retain a lien upon all property or funds
held or collected by such trustee to secure any amounts then due it pursuant to
the provisions of Section 7.06.
     In case of the appointment hereunder of a successor trustee with respect to
the Securities of one or more (but not all) series, the Corporation, the
predecessor Trustee and each successor trustee with respect to the Securities of
any applicable series shall execute and deliver an indenture supplemental hereto
which shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the predecessor
Trustee with respect to the Securities of any series as to which the predecessor
Trustee is not retiring shall continue to be vested in the predecessor Trustee,
and shall add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one trustee, it being understood that nothing herein or
in such supplemental indenture shall constitute such trustees co-trustees of the
same trust and that each such trustee shall be trustee of a trust or trusts
hereunder separate and apart from any trust or trusts hereunder administered by
any other such trustee.
     No successor trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor trustee shall be qualified
under the provisions of Section 7.08 and eligible under the provisions of
Section 7.09.

41



--------------------------------------------------------------------------------



 



     Upon acceptance of appointment by a successor trustee as provided in this
Section, the Corporation shall give notice of the succession of such trustee
hereunder (a) if any Unregistered Securities of a series affected are then
outstanding, to the Holders thereof, by publication of such notice at least once
in an Authorized Newspaper in the Borough of Manhattan, The City of New York and
at least once in an Authorized Newspaper in London (and, if required by
Section 4.04, at least once in an Authorized Newspaper in Luxembourg), (b) if
any Unregistered Securities of a series affected are then outstanding, to the
Holders thereof who have filed their names and addresses with the Trustee
pursuant to Section 313(c) of the Trust Indenture Act of 1939, by mailing such
notice to such Holders at such addresses as were so furnished to the Trustee
(and the Trustee shall make such information available to the Corporation for
such purpose) and (c) to the Holders of Registered Securities of each series
affected, by mailing such notice to such Holders at their addresses as they
shall appear on the Security Register. If the Corporation fails to mail such
notice in the prescribed manner within ten days after the acceptance of
appointment by the successor trustee, the successor trustee shall cause such
notice to be so given at the expense of the Corporation.
     SECTION 7.12. Successor by Merger, etc. Any corporation or other entity
into which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or other entity shall be qualified under the provisions of
Section 7.08 and eligible under the provisions of Section 7.09, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.
     SECTION 7.13. Limitations on Rights of Trustee as Creditor. The Trustee
shall comply with Section 311(a) of the Trust Indenture Act of 1939.
     SECTION 7.14. Preferential Collection of Claims Against Corporation. If and
when the Trustee shall be or become a creditor of the Corporation (or any
obligor upon the Securities), the Trustee shall be subject to the provisions of
the Trust Indenture Act regarding the collection of claims against the
Corporation (or any such other obligor).
     SECTION 7.15. Appointment of Authenticating Agent. The Trustee may appoint
an Authenticating Agent or Agents with respect to one or more series of
Securities which shall be authorized to act on behalf of the Trustee to
authenticate Securities of such series issued upon original issue and upon
exchange, registration of transfer or partial redemption thereof or pursuant to
Section 2.07, and Securities so authenticated shall be entitled to the benefits
of this Indenture and shall be valid and obligatory for all purposes as if
authenticated by the Trustee hereunder. Wherever reference is made in this
Indenture to the authentication and delivery of Securities by the Trustee or the
Trustee’s certificate of authentication, such reference shall be deemed to
include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
acceptable to the Corporation and shall at all times be a corporation organized
and doing business under the laws of the United States of America, any state
thereof or the District of Columbia, authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of not less than
twenty-five million dollars and

42



--------------------------------------------------------------------------------



 



subject to supervision or examination by federal or state authority. If such
Authenticating Agent publishes reports of condition at least annually, pursuant
to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section 7.15, the combined capital and surplus of such
Authenticating Agent shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 7.15, such Authenticating Agent shall resign
immediately in the manner and with the effect specified in this Section 7.15.
     Any corporation into which an Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation or other
entity resulting from any merger, conversion or consolidation to which such
Authenticating Agent shall be a party, or any corporation succeeding to all or
substantially all of the corporate agency or corporate trust business of an
Authenticating Agent shall be the successor Authenticating Agent hereunder,
provided such corporation or other entity shall be otherwise eligible under this
Section 7.15, without the execution or filing of any paper or any further act on
the part of the Trustee or the Authenticating Agent.
     An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee and to the Corporation. The Trustee may at any time
terminate the agency of an Authenticating Agent by giving written notice thereof
to such Authenticating Agent and to the Corporation. Upon receiving such a
notice of resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 7.15, the Trustee may appoint a successor
Authenticating Agent which shall be acceptable to the Corporation and shall give
notice of such appointment to all Holders of Securities of the series with
respect to which such Authenticating Agent will serve. Any successor
Authenticating Agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if originally named as an Authenticating Agent. No successor
Authenticating Agent shall be appointed unless eligible under the provisions of
this Section 7.15.
     The Corporation agrees to pay to each Authenticating Agent from time to
time reasonable compensation for its services under this Section 7.15.
     If an appointment with respect to one or more series is made pursuant to
this Section 7.15, the Securities of such series may have endorsed thereon, in
addition to the Trustee’s certificate of authentication, an alternative
certificate of authentication in the following form:
     This is one of the Securities of the series designated therein referred to
in the within-mentioned Indenture.

                                  THE BANK OF NEW YORK,                 as
Trustee,    
 
                   
Dated:
          By:        
 
                   
 
                   as Authenticating Agent    
 
                   
 
          By:        
 
                   
 
                   Authorized Signatory    

43



--------------------------------------------------------------------------------



 



ARTICLE EIGHT.
CONCERNING THE SECURITYHOLDERS
     SECTION 8.01. Action by Securityholders. Whenever in this Indenture it is
provided that the Holders of a specified percentage in aggregate principal
amount of the Securities of any or all series may take any action (including the
making of any demand or request, the giving of any notice, consent or waiver or
the taking of any other action), the fact that at the time of taking any such
action the Holders of such specified percentage have joined therein may be
evidenced (a) by any instrument or any number of instruments of similar tenor
executed by Securityholders in person or by agent or proxy appointed in writing,
or (b) by the record of the Holders of Securities voting in favor thereof at any
meeting of Securityholders duly called and held in accordance with the
provisions of Article Nine, or (c) by a combination of such instrument or
instruments and any such record of such a meeting of Securityholders.
     In determining whether the Holders of a specified percentage in aggregate
principal amount of the Securities have taken any action (including the making
of any demand or request, the waiving of any notice, consent or waiver or the
taking of any other action), the principal amount of any Original Issue Discount
Security that may be counted in making such determination and that shall be
deemed to be outstanding for such purposes shall be equal to the amount of the
principal thereof that could be declared to be due and payable upon an Event of
Default pursuant to the terms of such Original Issue Discount Security at the
time the taking of such action is evidenced to the Trustee.
     SECTION 8.02. Proof of Execution by Securityholders. Subject to the
provisions of Sections 7.01, 7.02 and 9.05, proof of the execution of any
instrument by a Securityholder or its agent or proxy shall be sufficient if made
in the following manner:
     (a) In the case of Holders of Unregistered Securities, the fact and date of
the execution by any such person of any instrument may be proved by the
certificate of any notary public or other officer of any jurisdiction authorized
to take acknowledgments of deeds or administer oaths that the person executing
such instruments acknowledged to him the execution thereof or by an affidavit of
a witness to such execution sworn to before any such notary or other such
officer. Where such execution is by or on behalf of any legal entity other than
an individual, such certificate or affidavit shall also constitute sufficient
proof of the authority of the person executing the same. The fact of the holding
by any Holder of a Security of any series, and the identifying number of such
Security and the date of his holding the same, may be proved by the production
of such Security or by a certificate executed by any trust company, bank, banker
or recognized securities dealer wherever situated satisfactory to the Trustee,
if such certificate shall be deemed by the Trustee to be satisfactory. Each such
certificate shall be dated and shall state that on the date thereof a Security
of such series bearing a specified identifying number was deposited with or
exhibited to such trust company, bank, banker or recognized securities dealer by
the person named in such certificate. Any such certificate may be issued in

44



--------------------------------------------------------------------------------



 



respect of one or more Securities of one or more series specified therein. The
holding by the person named in any such certificate of any Securities of any
series specified therein shall be presumed to continue for a period of one year
from the date of such certificate unless at the time of any determination of
such holding (1) another certificate bearing a later date issued in respect of
the same Securities shall be produced, or (2) the Security of such series
specified in such certificate shall be produced by some other person, or (3) the
Security of such series specified in such certificates shall have ceased to be
outstanding. Subject to Sections 7.01, 7.02 and 9.05, the fact and date of the
execution of any such instrument and the amount and numbers of Securities of any
series held by the person so executing such instrument and the amount and
numbers of any Security or Securities for such series may also be proven in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee for such series or in any other manner which the Trustee for such
series may deem sufficient.
     (b) In the case of Registered Securities, the ownership of such Securities
shall be proved by the Security Register or by a certificate of the Security
Registrar.
     SECTION 8.03. Who Are Deemed Absolute Owners. The Corporation, the Trustee,
any paying agent, any transfer agent and any Security Registrar may treat the
Holder of any Unregistered Security and the Holder of any Coupon as the absolute
owner of such Unregistered Security or Coupon (whether or not such Unregistered
Security or Coupon shall be overdue) for the purpose of receiving payment
thereof or on account thereof and for all other purposes and neither the
Corporation, the Trustee, any paying agent, any transfer agent nor any Security
Registrar shall be affected by any notice to the contrary. The Corporation, the
Trustee, any paying agent, any transfer agent and any Security Registrar may,
subject to Section 2.04 hereof, treat the person in whose name a Registered
Security shall be registered upon the Security Register as the absolute owner of
such Registered Security (whether or not such Registered Security shall be
overdue) for the purpose of receiving payment thereof or on account thereof and
for all other purposes and neither the Corporation, the Trustee, any paying
agent, any transfer agent nor any Security Registrar shall be affected by any
notice to the contrary.
     SECTION 8.04. Corporation-Owned Securities Disregarded. In determining
whether the Holders of the required aggregate principal amount of Securities
have concurred in any direction, consent or waiver under this Indenture,
Securities which are owned by the Corporation or by any person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Corporation, shall be disregarded and deemed not to be
outstanding for the purpose of any such determination, except that for the
purpose of determining whether the Trustee shall be protected in relying on any
such direction, consent or waiver only Securities which a Responsible Officer of
the Trustee actually knows are so owned shall be disregarded. Securities so
owned which have been pledged in good faith may be regarded as outstanding for
the purposes of this Section if the pledgee shall establish to the satisfaction
of the Trustee the pledgee’s right to vote such Securities and that the pledgee
is not a person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Corporation. In the case of a dispute
as to such right, any decision by the Trustee taken upon the advice of counsel
shall be full protection to the Trustee.
     SECTION 8.05. Revocation of Consents; Future Securityholders Bound. At any
time prior to the taking of any action by the Holders of the percentage in
aggregate principal amount

45



--------------------------------------------------------------------------------



 



of the Securities specified in this Indenture in connection with such action,
any Holder of a Security the identifying number of which is shown by the
evidence to be included in the Securities the Holders of which have consented to
such action may, by filing written notice with the Trustee at its office and
upon proof of holding as provided in Section 8.02, revoke such action so far as
concerns such Security. Except as aforesaid any such action taken by the Holder
of any Security shall be conclusive and binding upon such Holder and upon all
future Holders and owners of such Security and of any Security issued in
exchange or substitution therefor irrespective of whether or not any notation in
regard thereto is made upon such Security. Any action taken by the Holders of
the percentage in aggregate principal amount of the Securities specified in this
Indenture in connection with such action shall be conclusively binding upon the
Corporation, the Trustee and the Holders of all the Securities of each series
intended to be affected thereby.
     SECTION 8.06. Securities in a Foreign Currency. Unless otherwise specified
in an Officers’ Certificate delivered pursuant to Section 2.01 of this
Indenture, or in an indenture supplemental hereto, with respect to a particular
series of Securities, on any day when for purposes of this Indenture any action
may be taken by the Holders of a specified percentage in aggregate principal
amount of two or more series of outstanding Securities and, at such time, there
are outstanding Securities of at least one such series which are denominated in
a coin or currency other than that of at least one other such series, then the
principal amount of Securities of each such series (other than any such series
denominated in U.S. Dollars) which shall be deemed to be outstanding for the
purpose of taking such action shall be that amount of U.S. Dollars that could be
obtained for such amount at the Market Exchange Rate. For purposes of this
Section 8.06, Market Exchange Rate shall mean the noon U.S. Dollar buying rate
for that currency for cable transfers quoted in The City of New York on such day
as certified for customs purposes by the Federal Reserve Bank of New York. If
such Market Exchange Rate is not available for any reason with respect to such
currency, the Corporation shall use, in its sole discretion and without
liability on its part, such quotation of the Federal Reserve Bank of New York,
as of the most recent available date. The provisions of this paragraph shall
apply in determining the equivalent number of votes which each Securityholder or
proxy shall be entitled to pursuant to Section 9.05 in respect of Securities of
a series denominated in a currency other than U.S. Dollars.
     All decisions and determinations of the Corporation regarding the Market
Exchange Rate shall be in its sole discretion and shall, in the absence of
manifest error, be conclusive for all purposes and irrevocably binding upon the
Corporation and all Holders.
ARTICLE NINE.
SECURITYHOLDERS’ MEETINGS
     SECTION 9.01. Purposes of Meetings. A meeting of Securityholders of any or
all series may be called at any time and from time to time pursuant to the
provisions of this Article for any of the following purposes:
          (1) to give any notice to the Corporation or to the Trustee, or to
give any directions to the Trustee, or to waive any default hereunder and its
consequences, or to take any other action authorized to be taken by
Securityholders pursuant to any of the provisions of Article Six;

46



--------------------------------------------------------------------------------



 



          (2) to remove the Trustee and appoint a successor trustee pursuant to
the provisions of Article Seven;
          (3) to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 10.02; or
          (4) to take any other action authorized to be taken by or on behalf of
the Holders of any specified aggregate principal amount of the Securities of any
or all series, as the case may be, under any other provision of this Indenture
or under applicable law.
     SECTION 9.02. Call of Meetings by Trustee. The Trustee may at any time call
a meeting of Holders of Securities of any or all series to take any action
specified in Section 9.01, to be held at such time and at such place in the
Borough of Manhattan, The City of New York, or in London, as the Trustee shall
determine. Notice of every meeting of the Holders of Securities of any or all
series, setting forth the time and place of such meeting and in general terms
the action proposed to be taken at such meeting, shall be given (i) if any
Unregistered Securities of a series that may be affected by the action proposed
to be taken at such meeting are then outstanding, to all Holders thereof, by
publication at least twice in an Authorized Newspaper in the Borough of
Manhattan, The City of New York and at least twice in an Authorized Newspaper in
London (and, if required by Section 4.04, at least twice in an Authorized
Newspaper in Luxembourg) prior to the date fixed for the meeting, the first
publication, in each case, to be not less than twenty nor more than one hundred
eighty days prior to the date fixed for the meeting and the last publication to
be not more than five days prior to the date fixed for the meeting, (ii) if any
Unregistered Securities of a series that may be affected by the action proposed
to be taken at such meeting are then outstanding, to all Holders thereof who
have filed their names and addresses with the Trustee as described in Section
313(c) of the Trust Indenture Act of 1939, by mailing such notice to such
Holders at such addresses, not less than twenty nor more than one hundred eighty
days prior to the date fixed for the meeting and (iii) to all Holders of then
outstanding Registered Securities of each series that may be affected by the
action proposed to be taken at such meeting, by mailing such notice to such
Holders at their addresses as they shall appear on the Security Register, not
less than twenty nor more than one hundred eighty days prior to the date fixed
for the meeting. Failure of any Holder or Holders to receive such notice or any
defect therein shall in no case affect the validity of any action taken at such
meeting. Any meeting of Holders of Securities of all or any series shall be
valid without notice if the Holders of all such Securities outstanding, the
Corporation and the Trustee are present in person or by proxy or shall have
waived notice thereof before or after the meeting. The Trustee may fix, in
advance, a date as the record date for determining the Holders entitled to
notice of or to vote at any such meeting at not less than twenty or more than
one hundred eighty days prior to the date fixed for such meeting.
     SECTION 9.03. Call of Meetings by Corporation or Securityholders. In case
at any time the Corporation, pursuant to a Board Resolution, or the Holders of
at least ten percent in aggregate principal amount of the Securities of any or
all series, as the case may be, then outstanding, shall have requested the
Trustee to call a meeting of Securityholders of any or all

47



--------------------------------------------------------------------------------



 



series to take any action authorized in Section 9.01, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have mailed or published as provided in Section 9.02, the
notice of such meeting within thirty days after receipt of such request, then
the Corporation or the Holders of such Securities in the amount above specified
may determine the time and the place in said Borough of Manhattan or London for
such meeting and may call such meeting to take any action authorized in
Section 9.01, by mailing notice thereof as provided in Section 9.02.
     SECTION 9.04. Qualification for Voting. To be entitled to vote at any
meeting of Securityholders a person shall be a Holder of one or more Securities
of a series with respect to which a meeting is being held or a person appointed
by an instrument in writing as proxy by such a Holder. The only persons who
shall be entitled to be present or to speak at any meeting of the
Securityholders shall be the persons entitled to vote at such meeting and their
counsel and any representatives of the Trustee and its counsel and any
representatives of the Corporation and its counsel.
     SECTION 9.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Securityholders, in regard to proof of the holding
of Securities and of the appointment of proxies, and in regard to the
appointment and duties of inspectors of votes, the submission and examination of
proxies, certificates and other evidence of the right to vote, and such other
matters concerning the conduct of the meeting as it shall think fit.
     The Trustee shall, by an instrument in writing, appoint a temporary
chairman of the meeting, unless the meeting shall have been called by the
Corporation or by Securityholders as provided in Section 9.03, in which case the
Corporation or the Securityholder calling the meeting, as the case may be, shall
in like manner appoint a temporary chairman. A permanent chairman and a
permanent secretary of the meeting shall be elected by vote of the Holders of a
majority in principal amount of the Securities represented at the meeting and
entitled to vote.
     Subject to the provisions of Sections 8.01, 8.04 and 8.06, at any meeting
each Securityholder or proxy shall be entitled to one vote for each U.S. $1,000
principal amount of Securities held or represented by him; provided, however,
that no vote shall be cast or counted at any meeting in respect of any Security
challenged as not outstanding and ruled by the chairman of the meeting not to be
outstanding. The chairman of the meeting shall have no right to vote except as a
Securityholder or proxy. Any meeting of Securityholders duly called pursuant to
the provisions of Section 9.02 or 9.03 may be adjourned from time to time, and
the meeting may be held as so adjourned without further notice.
     SECTION 9.06. Voting. The vote upon any resolution submitted to any meeting
of Securityholders shall be by written ballot on which shall be subscribed the
signatures of the Securityholders or proxies and on which shall be inscribed the
identifying number or numbers or to which shall be attached a list of
identifying numbers of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified reports in duplicate
of all votes cast at the meeting. A record in duplicate of the proceedings of
each meeting of Securityholders shall be prepared by

48



--------------------------------------------------------------------------------



 



the secretary of the meeting and there shall be attached to said record the
original reports of the inspectors of votes on any vote by ballot taken thereat
and affidavit by one or more persons having knowledge of the facts setting forth
a copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 9.02. The record shall be signed and verified by the
permanent chairman and secretary of the meeting and one of the duplicates shall
be delivered to the Corporation and the other to the Trustee to be preserved by
the Trustee, the latter to have attached thereto the ballots voted at the
meeting.
     Any record so signed and verified shall be conclusive evidence of the
matters therein stated.
ARTICLE TEN.
SUPPLEMENTAL INDENTURES
     SECTION 10.01. Supplemental Indentures without Consent of Securityholders.
The Corporation, when authorized by Board Resolution, and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto (which shall conform to the provisions of the Trust Indenture Act of
1939) for one or more of the following purposes:
     (a) to evidence the succession of another corporation or other entity to
the Corporation, or successive successions, and the assumption by any successor
corporation or other entity of the covenants, agreements and obligations of the
Corporation pursuant to Article Eleven hereof;
     (b) to add to the covenants of the Corporation such further covenants,
restrictions, conditions or provisions as its Board of Directors and the Trustee
shall consider to be for the protection of the Holders of Securities of any or
all series, or the Coupons appertaining to such Securities, and to make the
occurrence, or the occurrence and continuance, of a default in any of such
additional covenants, restrictions, conditions or provisions a default or an
Event of Default with respect to any or all series permitting the enforcement of
all or any of the several remedies provided in this Indenture as herein set
forth, with such period of grace, if any, and subject to such conditions as such
supplemental indenture may provide;
     (c) to add or change any of the provisions of this Indenture to such extent
as shall be necessary to permit or facilitate the issuance of Securities of any
series in bearer form, registrable or not registrable as to principal, and with
or without interest Coupons, and to provide for exchangeability of such
Securities with Securities issued hereunder in fully registered form and to make
all appropriate changes for such purpose, and to add or change any of the
provisions of this Indenture to such extent as shall be necessary to permit or
facilitate the issuance of uncertificated Securities of any series;
     (d) to cure any ambiguity or mistake contained herein or in any
supplemental indenture or in any Security; or to correct or supplement any
provision contained herein or in any supplemental indenture or in any Security
which may be defective or inconsistent with any other provision contained herein
or in any supplemental indenture or in any Security; or to make such other
provisions in regard to matters or questions arising under this Indenture as
shall not adversely affect the interests of the Holders of any series of
Securities or any Coupons appertaining to such Securities;

49



--------------------------------------------------------------------------------



 



     (e) to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee;
     (f) to evidence and provide for the acceptance and appointment hereunder by
a successor trustee with respect to the Securities of one or more series and to
add or change any provisions of this Indenture as shall be necessary to provide
for or facilitate the administration of the trusts hereunder by more than one
trustee, pursuant to Section 7.11;
     (g) to establish the form or terms of Securities of any series as permitted
by Sections 2.01 and 2.03;
     (h) to change or eliminate any provision of this Indenture, provided that
any such change or elimination (i) shall become effective only when there is no
Security outstanding of any series created prior to the execution of such
supplemental indenture which is entitled to the benefit of such provision or
(ii) shall not apply to any Security outstanding; and
     (i) to add to or change any of the provisions of this Indenture with
respect to any Securities that by their terms may be converted into any
securities of any person, in order to permit or facilitate the issuance, payment
or conversion of such Securities.
     The Trustee is hereby authorized to join with the Corporation in the
execution of any such supplemental indenture, to make any further appropriate
agreements and stipulations which may be therein contained and to accept the
conveyance, transfer, assignment, mortgage or pledge of any property thereunder,
but the Trustee shall not be obligated to enter into any such supplemental
indenture which adversely affects the Trustee’s own rights, duties or immunities
under this Indenture or otherwise.
     Any supplemental indenture authorized by the provisions of this Section may
be executed by the Corporation and the Trustee without the consent of the
Holders of any of the Securities at the time outstanding, notwithstanding any of
the provisions of Section 10.02.
     SECTION 10.02. Supplemental Indentures with Consent of Securityholders.
With the consent (evidenced as provided in Section 8.01) of the Holders of not
less than a majority in the aggregate principal amount of the Securities of all
series at the time outstanding affected by such supplemental indenture (voting
as one class), the Corporation, when authorized by a Board Resolution, and the
Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of any supplemental indentures or modifying in any manner the rights of the
Holders of the Securities of each such series or any Coupons appertaining to
such Securities; provided, however, that no such supplemental indenture shall
(i) change the fixed maturity of any Securities, or reduce the principal amount
thereof (or premium, if any), or reduce the rate or extend the time of payment
of any interest or Additional Amounts thereon or reduce the amount due and
payable upon acceleration of the maturity thereof or the amount provable in
bankruptcy, or make the principal of (premium, if any) or interest, if any, or
Additional Amounts, if any, on any Security payable in any coin or

50



--------------------------------------------------------------------------------



 



currency other than that provided in such Security, (ii) in the case of
Securities that are convertible, change in any manner adverse to the Holders
(A) the amounts payable upon the redemption of the Securities, (B) the dates, if
any, on which the Holders have the right to require the Corporation to
repurchase the Securities, or the transactions or events, if any, upon which the
Holders have the right to require the Corporation to repurchase the Securities
or the amounts payable upon the repurchase thereof or (C) the circumstances, if
any, under which the Holders have the right to convert the Securities or the
amounts receivable upon conversion thereof (but excluding from operation of this
clause (ii) any adjustment to the conversion rate), (iii) impair the right to
institute suit for the enforcement of any such payment on or after the stated
maturity thereof (or, in the case of redemption, on or after the redemption date
therefor) or (iv) reduce the aforesaid percentage of Securities, the consent of
the Holders of which is required for any such supplemental indenture, or the
percentage required for the consent of the Holders pursuant to Section 6.01 to
waive defaults, without the consent of the Holder of each Security so affected.
     Upon the request of the Corporation, accompanied by a copy of a Board
Resolution certified by the Secretary or an Assistant Secretary of the
Corporation authorizing the execution of any such supplemental indenture, and
upon the filing with the Trustee of evidence of the consent of Securityholders
as aforesaid, the Trustee shall join with the Corporation in the execution of
such supplemental indenture unless such supplemental indenture affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee may in its discretion, but shall not be obligated to,
enter into such supplemental indenture.
     It shall not be necessary for the consent of the Securityholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such consent shall approve the substance thereof.
     Promptly after the execution and delivery by the Corporation and the
Trustee of any supplemental indenture pursuant to the provisions of this
Section, the Trustee shall give notice of such supplemental indenture (i) to the
Holders of then outstanding Registered Securities of each series affected
thereby, by mailing a notice thereof by first-class mail to such Holders at
their addresses as they shall appear on the Security Register, (ii) if any
Unregistered Securities of a series affected thereby are then outstanding, to
the Holders thereof who have filed their names and addresses with the Trustee as
described in Section 313(c) of the Trust Indenture Act of 1939, by mailing a
notice thereof by first-class mail to such Holders at such addresses as were so
furnished to the Trustee and (iii) if any Unregistered Securities of a series
affected thereby are then outstanding, to all Holders thereof, if by publication
of a notice thereof at least once in an Authorized Newspaper in London (and, if
required by Section 4.04, at least once in an Authorized Newspaper in
Luxembourg), and in each case such notice shall set forth in general terms the
substance of such supplemental indenture. Any failure of the Corporation to mail
or publish such notice, or any defect therein, shall not, however in any way
impair or affect the validity of any such supplemental indenture.
     SECTION 10.03. Compliance with Trust Indenture Act; Effect of Supplemental
Indentures. Any supplemental indenture executed pursuant to the provisions of
this Article Ten shall comply with the Trust Indenture Act of 1939. Upon the
execution of any supplemental indenture pursuant to the provisions of this
Article Ten, this Indenture shall be and be deemed to

51



--------------------------------------------------------------------------------



 



be modified and amended in accordance therewith and the respective rights,
limitations of rights, obligations, duties and immunities under this Indenture
of the Trustee, the Corporation and the Holders of Securities shall thereafter
be determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments, and all the terms and conditions of any such
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.
     The Trustee, subject to the provisions of Sections 7.01 and 7.02, will be
provided with an Opinion of Counsel and an Officers’ Certificate each stating
that any such supplemental indenture complies with the provisions of this
Article Ten and that the supplemental indenture is authorized or permitted by
this Indenture.
     SECTION 10.04. Notation on Securities. Securities of any series
authenticated and delivered after the execution of any supplemental indenture
pursuant to the provision of this Article Ten may bear a notation in form
approved by the Trustee as to any matter provided for in such supplemental
indenture. New Securities of any series so modified as to conform, in the
opinion of the Trustee and the Board of Directors of the Corporation, to any
modification of this Indenture contained in any such supplemental indenture may
be prepared by the Corporation, authenticated by the Trustee and delivered,
without charge to the Securityholders, in exchange for the Securities of such
series then outstanding.
ARTICLE ELEVEN.
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
     SECTION 11.01. Corporation May Consolidate, etc. on Certain Terms. The
Corporation covenants that it will not merge or consolidate with any other
corporation or other entity or sell or convey all or substantially all of its
assets to any person, corporation or other entity, unless (i) either the
Corporation shall be the continuing corporation, or the successor corporation or
other entity (if other than the Corporation) shall be a corporation or other
entity organized and existing under the laws of the United States of America or
a state thereof and such successor corporation or other entity shall expressly
assume the due and punctual payment of the principal of (and premium, if any),
interest, if any, and Additional Amounts, if any, on all the Securities and any
Coupons, according to their tenor, and the due and punctual performance and
observance of all of the covenants and conditions of this Indenture to be
performed by the Corporation by supplemental indenture satisfactory to the
Trustee, executed and delivered to the Trustee by such corporation and (ii) the
Corporation or such successor corporation or other entity, as the case may be,
shall not, immediately after such merger or consolidation, or such sale or
conveyance, be in default in the performance of any such covenant or condition.
     SECTION 11.02. Successor Corporation Substituted. In case of any such
consolidation, merger, sale or conveyance and upon any such assumption by the
successor corporation or other entity, such successor corporation or other
entity shall succeed to and be substituted for the Corporation, with the same
effect as if it had been named herein as the party of the first part. Such
successor corporation or other entity thereupon may cause to be signed, and may
issue either in its own name or in the name of General Motors Corporation, any
or all of the Securities, and any Coupons appertaining thereto, issuable
hereunder which theretofore shall not have been signed by the Corporation and
delivered to the Trustee; and, upon the order of such successor

52



--------------------------------------------------------------------------------



 



corporation or other entity, instead of the Corporation, and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver any Securities or Coupons which previously
shall have been signed and delivered by the officers of the Corporation to the
Trustee for authentication, and any Securities or Coupons which such successor
corporation or other entity thereafter shall cause to be signed and delivered to
the Trustee for that purpose. All of the Securities, and any Coupons
appertaining thereto, so issued shall in all respects have the same legal rank
and benefit under this Indenture as the Securities or Coupons theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Securities, and any Coupons appertaining thereto, had been issued at the
date of the execution hereof.
     In case of any such consolidation, merger, sale or conveyance such changes
in phraseology and form (but not in substance) may be made in the Securities and
Coupons thereafter to be issued as may be appropriate.
     SECTION 11.03. Opinion of Counsel to be Given Trustee. The Trustee, subject
to the provisions of Sections 7.01 and 7.02, will be provided with an Opinion of
Counsel as conclusive evidence that any such consolidation, merger, sale or
conveyance, and any such assumption, complies with the provisions of this
Article Eleven.
ARTICLE TWELVE.
SATISFACTION AND DISCHARGE OF INDENTURE;
UNCLAIMED MONEYS
     SECTION 12.01. Discharge of Indenture. If at any time (a) the Corporation
shall have delivered to the Trustee for cancellation all Securities of any
series theretofore authenticated (other than any Securities of such series and
Coupons appertaining thereto which shall have been destroyed, lost or stolen and
which shall have been replaced or paid as provided in Section 2.07) or (b) all
such Securities of such series and any Coupons appertaining to such Securities
not theretofore delivered to the Trustee for cancellation shall have become due
and payable, or are by their terms to become due and payable within one year or
are to be called for redemption within one year under arrangements satisfactory
to the Trustee for the giving of notice of redemption, and the Corporation shall
deposit or cause to be deposited with the Trustee as trust funds the entire
amount (other than moneys repaid by the Trustee or any paying agent to the
Corporation in accordance with Sections 12.04 and 12.05) sufficient to pay at
maturity or upon redemption all Securities of such series and all Coupons
appertaining to such Securities not theretofore delivered to the Trustee for
cancellation (other than any Securities of such series and Coupons pertaining
thereto that shall have been destroyed, lost or stolen and that shall have been
replaced or paid as provided in Section 2.07), including principal (and premium,
if any), interest, if any, and Additional Amounts, if any, due or to become due
to such date of maturity or date fixed for redemption, as the case may be, and
if in either case the Corporation shall also pay or cause to be paid all other
sums payable hereunder by the Corporation with respect to such series, then this
Indenture shall cease to be of further effect with respect to the Securities of
such series or any Coupons appertaining to such Securities, and the Trustee, on
demand of and at the cost and expense of the Corporation and subject to Section
14.04, shall execute proper instruments acknowledging satisfaction of and
discharging this Indenture with respect to the Securities of such series and all
Coupons appertaining to such Securities. The Corporation agrees to

53



--------------------------------------------------------------------------------



 



reimburse the Trustee for any costs or expenses thereafter reasonably and
properly incurred by the Trustee in connection with this Indenture or the
Securities of such series or any Coupons appertaining to such Securities.
     SECTION 12.02. Satisfaction, Discharge and Defeasance of Securities of any
Series. If pursuant to Section 2.01 provision is made for the defeasance of
Securities of a series, then the provisions of this Section 12.02 shall be
applicable except as otherwise specified as contemplated by Section 2.01 for
Securities of such series. At the Corporation’s option, either:
     (a) the Corporation shall be deemed to have paid and discharged the entire
indebtedness on all the outstanding Securities of any such series and the
Trustee, at the expense of the Corporation, shall execute proper instruments
acknowledging satisfaction and discharge of such indebtedness or
     (b) the Corporation shall cease to be under any obligation to comply with
any term, provision, condition or covenant specified as contemplated by
Section 2.01, when
          (1) either
          (A) with respect to all outstanding Securities of such series,
          (i) the Corporation has deposited or caused to be deposited with the
Trustee as trust funds in trust for the purpose an amount (in such currency in
which such outstanding Securities and any related Coupons are then specified as
payable at stated maturity) sufficient to pay and discharge the entire
indebtedness of all outstanding Securities of such series for principal (and
premium, if any), interest, if any, and Additional Amounts, if any, to the
stated maturity or any redemption date as contemplated by the last paragraph of
this Section 12.02, as the case may be; or
          (ii) the Corporation has deposited or caused to be deposited with the
Trustee as obligations in trust for the purpose such amount of direct
noncallable obligations of, or noncallable obligations the payment of principal
of and interest on which is fully guaranteed by, the United States of America,
or to the payment of which obligations or guarantees the full faith and credit
of the United States of America is pledged, maturing as to principal and
interest in such amounts and at such times as will, together with the income to
accrue thereon (but without reinvesting any proceeds thereof), be sufficient to
pay and discharge the entire indebtedness on all outstanding Securities of such
series for principal (and premium, if any), interest, if any, and Additional
Amounts, if any, to the stated maturity or any redemption date as contemplated
by the last paragraph of this Section 12.02, as the case may be; or
          (B) the Corporation has properly fulfilled such other terms and
conditions to the satisfaction and discharge as is specified, as contemplated by
Section 2.01, as applicable to the Securities of such series, and

54



--------------------------------------------------------------------------------



 



          (2) the Corporation has paid or caused to be paid all other sums
payable with respect to the outstanding Securities of such series, and
          (3) The Corporation has delivered to the Trustee an Opinion of Counsel
stating that the Holders of the outstanding Securities and any related Coupons
will not recognize income, gain or loss for Federal income tax purposes as a
result of such deposit, defeasance and discharge and will be subject to Federal
income tax on the same amounts and in the same manner and at the same times, as
would have been the case if such deposit, defeasance and discharge had not
occurred; provided that in the case of a defeasance in Section 11.02(a) above,
such opinion must be based either on a ruling received from or published by the
Internal Revenue Service, or a change in applicable Federal Tax law occurring
after the date of this Indenture, and
          (4) the Corporation has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of the
entire indebtedness on all outstanding Securities of any such series have been
complied with, and
          (5) The Corporation has delivered to the Trustee an Opinion of Counsel
substantially to the effect that, after the ninetieth day following the deposit
of trust funds pursuant to this Section, the trust funds will not be subject to
the effect of any applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally, except that if a court were to rule
under any such law in any case or proceeding that the trust funds remained
property of the Corporation, no opinion is given as to the effect of such laws
on the trust funds except the following: (A) assuming such trust funds remained
in the possession of the trustee with whom such funds were deposited prior to
such court ruling to the extent not paid to Holders of such Securities, such
trustee would hold, for the benefit of such Holders, a valid and perfected
security interest in such trust funds that is not avoidable in bankruptcy or
otherwise and (B) such Holders would be entitled to receive adequate protection
of their interests in such trust funds if such trust funds were used.
     Any deposits with the Trustee referred to in Section 12.02(b)(1)(A) above
shall be irrevocable and shall be made under the terms of an escrow trust
agreement in form and substance satisfactory to the Trustee. If any outstanding
Securities of such series are to be redeemed prior to their stated maturity,
whether pursuant to any optional redemption provisions or in accordance with any
mandatory sinking fund requirement or otherwise, the applicable escrow trust
agreement shall provide therefor and the Corporation shall make such
arrangements as are satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Corporation.
     SECTION 12.03. Deposited Moneys to be Held in Trust by Trustee. All moneys
deposited with the Trustee pursuant to Section 12.01 or 12.02 shall be held in
trust and applied by it to the payment, either directly or through any paying
agent (including the Corporation acting as its own paying agent), to the Holders
of the particular Securities and of any Coupons appertaining to such Securities
for the payment or redemption of which such moneys have been deposited with the
Trustee, of all sums due and to become due thereon for principal (and premium,
if any), interest, if any, and Additional Amounts, if any. All moneys deposited
with the Trustee pursuant to Section 12.01 (and held by it or any paying agent)
for the payment of

55



--------------------------------------------------------------------------------



 



Securities subsequently converted shall be returned to the Corporation upon
request by the Corporation. The Trustee is not responsible to anyone for
interest on any deposited funds except as agreed in writing.
     SECTION 12.04. Paying Agent to Repay Moneys Held. In connection with the
satisfaction and discharge of this Indenture with respect to Securities of any
series all moneys with respect to such Securities then held by any paying agent
under the provisions of this Indenture shall, upon demand of the Corporation, be
repaid to it or paid to the Trustee and thereupon such paying agent shall be
released from all further liability with respect to such moneys.
     SECTION 12.05. Return of Unclaimed Moneys. Any moneys deposited with or
paid to the Trustee or any paying agent for the payment of the principal of (and
premium, if any), interest, if any, and Additional Amounts, if any, on any
Security and not applied but remaining unclaimed for two years after the date
upon which such principal (and premium, if any), interest, if any, and
Additional Amounts, if any, shall have become due and payable, shall, unless
otherwise required by mandatory provisions of applicable escheat or abandoned or
unclaimed property law, be repaid to the Corporation by the Trustee or such
paying agent on demand, and the Holder of such Security or any Coupon
appertaining to such Security shall, unless otherwise required by mandatory
provisions of applicable escheat or abandoned or unclaimed property law,
thereafter look only to the Corporation for any payment which such Holder may be
entitled to collect and all liability of the Trustee or any paying agent with
respect to such moneys shall thereupon cease; provided, however, that the
Trustee or such paying agent, before being required to make any such repayment
with respect to moneys deposited with it for any payment in respect of
Unregistered Securities of any series, may at the expense of the Corporation
cause to be published once, in an Authorized Newspaper in the Borough of
Manhattan, The City of New York and once in an Authorized Newspaper in London
(and, if required by Section 4.04, once in an Authorized Newspaper in
Luxembourg), notice that such moneys remain and that, after a date specified
therein, which shall not be less than thirty days from the date of such
publication, any unclaimed balance of such money then remaining will be repaid
to the Corporation.
ARTICLE THIRTEEN.
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS
     SECTION 13.01. Indenture and Securities Solely Corporate Obligations. No
recourse under or upon any obligation, covenant or agreement contained in this
Indenture, or in any covenant or agreement contained in this Indenture or any
indenture supplemental hereto, or in any Security, or because of any
indebtedness evidenced thereby, shall be had against any past, present or future
incorporator, stockholder, officer or director, or other applicable principal,
as such, of the Corporation or of any successor corporation or other entity,
either directly or through the Corporation or any successor corporation or other
entity, under any rule of law, statute or constitutional provision or by the
enforcement of any assessment or by any legal or equitable proceeding or
otherwise, all such liability being expressly waived and released by the
acceptance of the Securities by the Holders thereof and as part of the
consideration for the issue of the Securities and Coupons.

56



--------------------------------------------------------------------------------



 



ARTICLE FOURTEEN.
MISCELLANEOUS PROVISIONS
     SECTION 14.01. Benefits of Indenture Restricted to Parties and
Securityholders. Nothing in this Indenture or in the Securities or Coupons,
expressed or implied, shall give or be construed to give to any Person, other
than the parties hereto and their successors and the Holders of the Securities
or Coupons, any legal or equitable right, remedy or claim under this Indenture
or under any covenant or provision herein contained, all such covenants and
provisions being for the sole benefit of the parties hereto and their successors
and of the Holders of the Securities or Coupons.
     SECTION 14.02. Provisions Binding on Corporation’s Successors. All the
covenants, stipulations, promises and agreements in this Indenture contained by
or on behalf of the Corporation shall bind its successors and assigns, whether
so expressed or not.
     SECTION 14.03. Addresses for Notices, etc. Any notice or demand which by
any provision of this Indenture is required or permitted to be given or served
by the Trustee or by the Holders of Securities to or on the Corporation may be
given or served by being deposited postage prepaid first class mail in a post
office letter box addressed (until another address is filed by the Corporation
with the Trustee), as follows: General Motors Corporation, 767 Fifth Avenue, New
York, New York 10153. Any notice, direction, request or demand by any
Securityholder to or upon the Trustee shall be deemed to have been sufficiently
given or made, for all purposes, if given or made in writing at its Corporate
Trust Office, which is at the date of this Indenture, 101 Barclay Street, Floor
8W, New York, New York 10286.
     SECTION 14.04. Evidence of Compliance with Conditions Precedent. Upon any
application or demand by the Corporation to the Trustee to take any action under
any of the provisions of this Indenture, the Corporation shall furnish to the
Trustee an Officers’ Certificate stating that all conditions precedent provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or demand, no additional certificate or opinion need be
furnished.
     Each certificate or opinion provided for in this Indenture and delivered to
the Trustee with respect to compliance with a condition or covenant provided for
in this Indenture shall include (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a statement
that, in the opinion of such person, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not such covenant or condition has been complied with; and (3) a
brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based and whether or not, in the opinion of such person, such condition or
covenant has been complied with.
     SECTION 14.05. Legal Holidays. In any case where the date of maturity of
any interest, premium or Additional Amounts on or principal of the Securities,
the date fixed for redemption

57



--------------------------------------------------------------------------------



 



of any Securities or any date on which a Holder has the right to convert his
Security shall not be a Business Day in a city where payment thereof is to be
made, then payment of any interest, premium or Additional Amounts on, or
principal of such Securities need not be made on such date in such city but may
be made on the next succeeding Business Day with the same force and effect as if
made on the date of maturity or the date fixed for redemption, and no interest
shall accrue for the period after such date.
     SECTION 14.06. Trust Indenture Act to Control. If and to the extent that
any provision of this Indenture limits, qualifies or conflicts with another
provision included in this Indenture by operation of Sections 310 to 317,
inclusive, of the Trust Indenture Act of 1939 (an “incorporated provision”),
such incorporated provision shall control.
     SECTION 14.07. Execution in Counterparts . This Indenture may be executed
in any number of counterparts, each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.
     SECTION 14.08. New York Contract. This Indenture and each Security shall be
deemed to be a contract made under the laws of the State of New York, and for
all purposes shall be governed by and construed in accordance with the laws of
said State, regardless of the laws that might otherwise govern under applicable
New York principles of conflicts of law and except as may otherwise be required
by mandatory provisions of law. Any claims or proceedings in respect of this
Indenture shall be heard in a federal or state court located in the State of New
York.
     SECTION 14.09. Judgment Currency. The Corporation agrees, to the fullest
extent that it may effectively do so under applicable law, that (a) if for the
purposes of obtaining judgment in any court it is necessary to convert the sum
due in respect of the principal of or interest on the Securities of any series
(the “Required Currency”) into a currency in which a judgment will be rendered
(the “Judgment Currency”), the rate of exchange used shall be the rate at which
in accordance with normal banking procedures the Trustee could purchase in The
City of New York the Required Currency with the Judgment Currency on the date on
which final unappealable judgment is entered, unless such day is not a New York
Banking Day, then, to the extent permitted by applicable law, the rate of
exchange used shall be the rate at which in accordance with normal banking
procedures the Trustee could purchase in The City of New York the Required
Currency with the Judgment Currency on the New York Banking Day preceding the
day on which final unappealable judgment is entered and (b) its obligations
under this Indenture to make payments in the Required Currency (i) shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment
(whether or not entered in accordance with subsection (a)), in any currency
other than the Required Currency, except to the extent that such tender or
recovery shall result in the actual receipt, by the payee, of the full amount of
the Required Currency expressed to be payable in respect of such payments,
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the Required Currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the Required Currency
so expressed to be payable and (iii) shall not be affected by judgment being
obtained for any other sum due under this Indenture. For purposes of the
foregoing, “New York Banking Day” means any day except a Saturday, Sunday or a
legal holiday in The City of New York or a day on which banking institutions in
The City of New York are authorized or required by law or executive order to
close.

58



--------------------------------------------------------------------------------



 



     SECTION 14.10. Severability of Provisions. Any prohibition, invalidity or
unenforceability of any provision of this Indenture in any jurisdiction shall
not invalidate or render unenforceable the remaining provisions hereto in such
jurisdiction and shall not invalidate or render unenforceable such provisions in
any other jurisdiction.
     SECTION 14.11. Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.
     SECTION 14.12. Benefits of Indenture. Nothing in this Indenture or in the
Securities, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders, any benefit or any legal
or equitable right, remedy or claim under this Indenture.
     SECTION 14.13. Corporation Released From Indenture Requirements Under
Certain Circumstances. Whenever in this Indenture the Corporation shall be
required to do or not to do anything so long as any of the Securities of any
series shall be Outstanding, the Corporation shall, notwithstanding any such
provision, not be required to comply with such provisions if it shall be
entitled to have this Indenture satisfied and discharged pursuant to the
provisions hereof, even though in either case the Holders of any of the
Securities of that series shall have failed to present and surrender them for
payment pursuant to the terms of this Indenture.
     SECTION 14.14. Waiver of Jury Trial. EACH OF THE CORPORATION AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE SECURITIES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     SECTION 14.15. Force Majeure. In no event shall the Trustee be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

59



--------------------------------------------------------------------------------



 



     THE BANK OF NEW YORK, the party of the second part, hereby accepts the
trusts in this Indenture declared and provided, upon the terms and conditions
hereinabove set forth.
     IN WITNESS WHEREOF, GENERAL MOTORS CORPORATION, the party of the first
part, has caused this Indenture to be signed and acknowledged by the Chairman of
the Board of Directors or any Vice Chairman of the Board of Directors or the
President or any Executive Vice President or any Group Vice President or any
Vice President or the Treasurer or any Assistant Treasurer, and THE BANK OF NEW
YORK, the party of the second part, has caused this Indenture to be signed by
one of its duly authorized officers, all as of the day and year first above
written.

            GENERAL MOTORS CORPORATION
      By:   /s/ Walter G. Borst                         THE BANK OF NEW YORK,
as Trustee
      By:   /s/ Geovanni Barris                   Authorized Signatory         
   

60